Exhibit 10.01

 

EMPLOYEE STOCK OWNERSHIP PLAN

 

OF

 

CHARTER FINANCIAL CORPORATION

 

Originally Effective as of October 16, 2001

Incorporating Amendments No. 1, 2, 3, 4 and 5



--------------------------------------------------------------------------------

Table of Contents

 

          Page


--------------------------------------------------------------------------------

Article I      Definitions     

Section 1.1

  

Account

   1

Section 1.2

  

Affiliated Employer

   1

Section 1.3

  

Allocation Compensation

   1

Section 1.4

  

Bank

   2

Section 1.5

  

Board

   2

Section 1.6

  

Beneficiary

   2

Section 1.7

  

Change in Control

   2

Section 1.8

  

Code

   2

Section 1.9

  

Committee

   2

Section 1.10

  

Company

   2

Section 1.11

  

Designated Beneficiary

   3

Section 1.12

  

Disability

   3

Section 1.13

  

Discretionary Contribution

   3

Section 1.14

  

Domestic Relations Order

   3

Section 1.15

  

Eligibility Computation Period

   4

Section 1.16

  

Effective Date

   4

Section 1.17

  

Eligible Employee

   4

Section 1.18

  

Eligible Participant

   4

Section 1.19

  

Employee

   4

Section 1.20

  

Employment Commencement Date

   4

Section 1.21

  

ERISA

   4

Section 1.22

  

Exchange Act

   4

Section 1.23

  

Fair Market Value

   4

Section 1.24

  

Financed Share

   5

Section 1.25

  

Five Percent Owner

   5

Section 1.26

  

Forfeitures

   5

Section 1.27

  

Former Participant

   5

Section 1.28

  

General Investment Account

   5

Section 1.29

  

Highly Compensated Employee

   5

Section 1.30

  

Hour of Service

   6

Section 1.31

  

Investment Account

   6

Section 1.32

  

Investment Fund

   6

Section 1.33

  

Loan Repayment Account

   6

Section 1.34

  

Loan Repayment Contribution

   6

Section 1.35

  

Maternity or Paternity Leave

   6

Section 1.36

  

Military Service

   7

Section 1.37

  

Named Fiduciary

   7

Section 1.38

  

Officer

   7

Section 1.39

  

One-Year Break in Service

   7

 

i



--------------------------------------------------------------------------------

Table of Contents

 

          Page


--------------------------------------------------------------------------------

Section 1.40

  

Participant

   7

Section 1.41

  

Participating Employer

   7

Section 1.42

  

Plan

   7

Section 1.43

  

Plan Administrator

   7

Section 1.44

  

Plan Year

   7

Section 1.45

  

Qualified Domestic Relations Order

   7

Section 1.46

  

Qualified Military Service

   8

Section 1.47

  

Qualified Participant

   8

Section 1.48

  

Retirement

   8

Section 1.49

  

Retroactive Contribution

   8

Section 1.50

  

Share

   8

Section 1.51

  

Share Acquisition Loan

   8

Section 1.52

  

Share Investment Account

   8

Section 1.53

  

Tender Offer

   8

Section 1.54

  

Total Compensation

   8

Section 1.55

  

Trust

   9

Section 1.56

  

Trust Agreement

   9

Section 1.57

  

Trust Fund

   9

Section 1.58

  

Trustee

   9

Section 1.59

  

Valuation Date

   9

Section 1.60

  

Year of Eligibility Service

   9

Section 1.61

  

Year of Vesting Service

   9 Article II      Participation     

Section 2.1

  

Eligibility for Participation

   9

Section 2.2

  

Commencement of Participation

   10

Section 2.3

  

Termination of Participation

   10 Article III      Special Provisions     

Section 3.1

  

Military Service

   11

Section 3.2

  

Maternity or Paternity Leave

   11

Section 3.3

  

Adjustments to Years of Eligibility Service

   12

Section 3.4

  

Leave of Absence

   12

Section 3.5

  

Family and Medical Leave

   12

Section 3.6

  

Service with Uniformed Forces

   12

 

ii



--------------------------------------------------------------------------------

Table of Contents

 

          Page


--------------------------------------------------------------------------------

Article IV      Contributions by Participants Not Permitted     

Section 4.1

  

Contributions by Participants Not Permitted

   13 Article V      Contributions by the Employer     

Section 5.1

  

In General

   13

Section 5.2

  

Loan Repayment Contributions

   13

Section 5.3

  

Discretionary Contributions

   14

Section 5.4

  

Contributions

   14

Section 5.5

  

Time and Manner of Payment

   14 Article VI      Share Acquisition Loans     

Section 6.1

  

In General

   15

Section 6.2

  

Collateral; Liability for Repayment

   15

Section 6.3

  

Loan Repayment Account

   16

Section 6.4

  

Release of Financed Shares

   16

Section 6.5

  

Restrictions on Financed Shares

   17 Article VII      Allocation of Contributions     

Section 7.1

  

Allocation Among Eligible Participants

   18

Section 7.2

  

Allocation of Released Shares or Other Property

   18

Section 7.3

  

Allocation of Discretionary Contributions

   18 Article VIII      Limitations on Allocations     

Section 8.1

  

Optional Limitations on Allocations

   18

Section 8.2

  

General Limitations on Contributions

   19

 

iii



--------------------------------------------------------------------------------

Table of Contents

 

          Page


--------------------------------------------------------------------------------

Article IX      Vesting     

Section 9.1

  

Vesting

   21

Section 9.2

  

Vesting on Death, Disability, Retirement or Change in Control

   21

Section 9.3

  

Forfeitures on Termination of Employment

   21

Section 9.4

  

Amounts Credited Upon Re-Employment

   22

Section 9.5

  

Allocation of Forfeitures

   22 Article X      The Trust Fund     

Section 10.1

  

The Trust Fund

   22

Section 10.2

  

Investments

   22

Section 10.3

  

Distributions for Diversification of Investments

   23

Section 10.4

  

Use of Commingled Trust Funds

   24

Section 10.5

  

Management and Control of Assets

   24 Article XI      Valuation of Interests in the Trust Fund     

Section 11.1

  

Establishment of Investment Accounts

   24

Section 11.2

  

Share Investment Accounts

   25

Section 11.3

  

General Investment Accounts

   25

Section 11.4

  

Valuation of Investment Accounts

   25

Section 11.5

  

Annual Statements

   25 Article XII      Shares     

Section 12.1

  

Specific Allocation of Shares

   26

Section 12.2

  

Dividends

   26

Section 12.3

  

Voting Rights

   26

Section 12.4

  

Tender Offers

   28 Article XIII      Payment of Benefits     

Section 13.1

  

In General

   30

Section 13.2

  

Designation of Beneficiaries

   30

Section 13.3

  

Distributions to Participants

   31

Section 13.4

  

Manner of Payment

   32

Section 13.5

  

Minimum Required Distributions

   32

 

iv



--------------------------------------------------------------------------------

Table of Contents

 

          Page


--------------------------------------------------------------------------------

Section 13.6

  

Direct Rollover of Eligible Rollover Distributions

   34

Section 13.7

  

Valuation of Shares Upon Distribution

   36

Section 13.8

  

Put Options

   36

Section 13.9

  

Right of First Refusal

   36 Article XIV      Change in Control     

Section 14.1

  

Definition of Change in Control; Pending Change in Control

   37

Section 14.2

  

Vesting on Change of Control

   39

Section 14.3

  

Repayment of Share Acquisition Loan

   39

Section 14.4

  

Plan Termination After Change in Control

   40

Section 14.5

  

Amendment of Section XIV

   40 Article XV      Administration     

Section 15.1

  

Named Fiduciaries

   40

Section 15.2

  

Plan Administrator

   40

Section 15.3

  

Committee Responsibilities

   42

Section 15.4

  

Claims Procedure

   43

Section 15.5

  

Claims Review Procedure

   43

Section 15.6

  

Allocation of Fiduciary Responsibilities and Employment of Advisors

   44

Section 15.7

  

Other Administrative Provisions

   44 Article XVI      Amendment, Termination and Tax Qualification     

Section 16.1

  

Amendment and Termination by Charter Financial Corporation

   45

Section 16.2

  

Amendment or Termination Other Than by Charter Financial Corporation

   45

Section 16.3

  

Conformity to Internal Revenue Code

   45

Section 16.4

  

Contingent Nature of Contributions

   46 Article XVII      Special Rules for Top Heavy Plan Years     

Section 17.1

  

In General

   46

Section 17.2

  

Definition of Top Heavy Plan

   47

Section 17.3

  

Determination Date

   47

Section 17.4

  

Cumulative Accrued Benefits

   47

 

v



--------------------------------------------------------------------------------

Table of Contents

 

          Page


--------------------------------------------------------------------------------

Section 17.5

  

Key Employees

   48

Section 17.6

  

Required Aggregation Group

   49

Section 17.7

  

Permissible Aggregation Group

   49

Section 17.8

  

Special Requirements During Top Heavy Plan Years

   49 Article XVIII      Miscellaneous Provisions     

Section 18.1

  

Governing Law

   50

Section 18.2

  

No Right to Continued Employment

   50

Section 18.3

  

Construction of Language

   50

Section 18.4

  

Headings

   50

Section 18.5

  

Merger with Other Plans

   50

Section 18.6

  

Non-alienation of Benefits

   51

Section 18.7

  

Procedures Involving Domestic Relations Orders

   51

Section 18.8

  

Leased Employees

   52

Section 18.9

  

Status as an Employee Stock Ownership Plan

    

 

vi



--------------------------------------------------------------------------------

EMPLOYEE STOCK OWNERSHIP PLAN

 

OF

 

CHARTER FINANCIAL CORPORATION

 

ARTICLE I

 

DEFINITIONS

 

The following definitions shall apply for the purposes of the Plan, unless a
different meaning is clearly indicated by the context:

 

Section 1.1 Account means an account established for each Participant to which
is allocated such Participant’s share, if any, of all Financed Shares and other
property that are released from the Loan Repayment Account in accordance with
section 6.4, together with his share, if any, of any Discretionary Contributions
that may be made by a Participating Employer.

 

Section 1.2 Affiliated Employer means the Company; any corporation which is a
member of a controlled group of corporations (as defined in section 414(b) of
the Code) that includes the Company; any trade or business (whether or not
incorporated) that is under common control (as defined in section 414(c) of the
Code) with the Company; any organization (whether or not incorporated) that is a
member of an affiliated service group (as defined in section 414(m) of the Code)
that includes the Company; any leasing organization (as defined in section
414(n) of the Code) to the extent that any of its employees are required
pursuant to section 414(n) of the Code to be treated as employees of the
Company; and any other entity that is required to be aggregated with the Company
pursuant to regulations under section 414(o) of the Code.

 

Section 1.3 Allocation Compensation during any period means the compensation
taken into account in determining the allocation of benefits and contributions
among Participants and consists of the aggregate compensation received by an
Employee from the Employer or any Affiliated Employer with respect to such
period that constitute wages within the meaning of section 3401 of the Code
including compensation arising from the vesting of restricted stock award plus
the amount by which such Employee’s compensation with respect to such period has
been reduced pursuant to a compensation reduction agreement under the terms of
any of the following plans which may be maintained by the Employer:

 

(a) a qualified cash or deferred arrangement described in section 401(k) of the
Code;

 

(b) a salary reduction simplified employee pension plan described in section
408(k) of the Code;

 

(c) a tax deferred annuity plan described in section 403(b) of the Code; or

 

1



--------------------------------------------------------------------------------

(d) a cafeteria plan described in section 125 of the Code; or

 

(e) a qualified transportation fringe benefits plan described in section 132 (f)
of the Code.

 

In no event, however, shall an Employee’s Allocation Compensation for any Plan
year include any compensation in excess of $170,000 (in Plan Years beginning
before January 1, 2002) and $200,000 (in Plan Years beginning after December 31,
2001). The $170,000 and $200,000 limitations set forth in the preceding sentence
shall be indexed in accordance with regulations prescribed under section
401(a)(17) of the Code. If there are less than twelve (12) months in the Plan
Year, the limitations (as adjusted) shall be prorated by multiplying such
limitation by a fraction, the numerator of which is the number of months in the
Plan Year and the denominator of which is twelve (12).

 

Section 1.4 Bank means CharterBank and any successor thereto.

 

Section 1.5 Board means the Board of Directors of Charter Financial Corporation.

 

Section 1.6 Beneficiary means the person or persons designated by a Participant
or Former Participant or other person entitled to a benefit under the Plan, or
otherwise determined to be entitled to a benefit under the Plan. If more than
one person is designated, each shall have an equal share unless the person
making the designation directed otherwise. The word “person” includes an
individual, a trust, an estate or any other person that is permitted to be named
as a Beneficiary.

 

Section 1.7 Change in Control means an event described in section 14.1.

 

Section 1.8 Code means the Internal Revenue Code of 1986 (including the
corresponding provisions of any succeeding law).

 

Section 1.9 Committee means the Compensation Committee described in section
15.3.

 

Section 1.10 Company means Charter Financial Corporation, a Georgia corporation,
and any successor thereto.

 

2



--------------------------------------------------------------------------------

Section 1.11 Designated Beneficiary means a natural person designated by a
Participant or Former Participant as a Beneficiary under section 13.2 and shall
not include any Beneficiary designated by a person other than a Participant or
Former Participant or any Beneficiary other than a natural person. If a natural
person is the beneficiary of a trust which a Participant or Former Participant
has named as his Beneficiary, such natural person shall be treated as a
Designated Beneficiary if: (a) the trust is a valid trust under applicable state
law (or would be a valid trust except for the fact that it does not have a
corpus); (b) the trust is irrevocable or will, by its terms, become irrevocable
upon the death of the Participant or Former Participant; (c) the beneficiaries
of the trust who are beneficiaries with respect to the trust’s interest as a
Beneficiary are identifiable from the terms of the trust instrument; and (d) the
following information is furnished to the Committee:

 

(i) by the Participant or Former Participant, if any distributions are required
to be made pursuant to section 13.5 prior to the death of the Participant or
Former Participant and (in the case of distributions after December 31, 2002
only) the Participant’s or Former Participant’s spouse is his sole primary
Beneficiary, either: (A) a copy of the trust instrument, together with a written
undertaking by the Participant or Former Participant to furnish a copy of any
subsequent amendment to the Committee within a reasonable time after such
amendment is made; or (B)(I) a list of all of the beneficiaries of the trust
(including contingent and remainderman beneficiaries with a description of the
conditions on their entitlement); (II) a certification of the Participant or
Former Participant to the effect that, to the best of his knowledge, such list
is correct and complete and that the conditions of section 1.11(a), (b) and (c)
are satisfied; (III) a written undertaking to provide a new certification to the
extent that an amendment changes any information previously certified; and (IV)
a written undertaking to furnish a copy of the trust instrument to the Committee
on demand; and

 

(ii) by the trustee of the trust within nine months after the death of the
Participant or Former Participant (prior to January 1, 2003) or by October 31st
of the first calendar year that begins after the death of the Participant or
Former Participant (subsequent to December 31, 2002), if any distributions are
required to be made pursuant to section 13.5 after the death of the Participant
or Former Participant, either: (A) a copy of the actual trust instrument for the
trust; or (B)(I) a final list of all of the beneficiaries of the trust
(including contingent and remainderman beneficiaries with a description of the
conditions on their entitlement) as of the date of death (prior to January 1,
2003) or as of September 30th of the first calendar year that begins after the
date of death (subsequent to December 31, 2002); (II) a certification of the
trustee to the effect that, to the best of his knowledge, such list is correct
and complete and that the conditions of section 1.11(a), (b) and (c) are
satisfied; and (III) a written undertaking to furnish a copy of the trust
instrument to the Committee on demand.

 

Section 1.12 Disability means a condition of total incapacity, mental or
physical, for further performance of duty with all Participating Employers,
which the Committee shall have determined, on the basis of competent medical
evidence, is likely to be permanent.

 

Section 1.13 Discretionary Contribution means Shares or amounts of money
contributed to the Plan by the Participating Employers in accordance with
section 5.3.

 

Section 1.14 Domestic Relations Order means a judgment, decree or order
(including the approval of a property settlement) that is made pursuant to a
state domestic relations or community property law and relates to the provision
of child support, alimony payments, or marital property rights to a spouse,
child or other dependent of a Participant or Former Participant.

 

3



--------------------------------------------------------------------------------

Section 1.15 Eligibility Computation Period means, with respect to any person,
(a) the 12-consecutive month period beginning on such person’s Employment
Commencement Date and (b) each 12-consecutive month period that begins on an
anniversary of such person’s Employment Commencement Date.

 

Section 1.16 Effective Date means October 16, 2001.

 

Section 1.17 Eligible Employee means an Employee who is eligible for membership
in the Plan in accordance with Article II.

 

Section 1.18 Eligible Participant means, for any Plan Year, an Employee who is a
Participant during all or any part of such Plan Year has completed a 1,000 Hours
of Service for such Plan Year and either remains a Participant on the last day
of such Plan Year or terminated participation during such Plan Year on account
of termination of employment due to death, Disability or Retirement; provided,
however, that no Employee shall be an Eligible Participant for the Plan Year
that includes the effective date of the transaction pursuant to which the Bank
becomes a wholly owned subsidiary of Charter Financial Corporation if he
terminates employment for any reason with all Participating Employers prior to
such effective date.

 

Section 1.19 Employee means any person, including an officer, who is employed by
any Affiliated Employer.

 

Section 1.20 Employment Commencement Date means the date on which a person first
performs an Hour of Service, except that if an Employee separates from service
with the Employer, incurs a One-Year Break in Service and subsequently returns
to service with the Employer, his Employment Commencement Date shall be the date
on which he first performs an Hour of Service following the One-Year Break in
Service.

 

Section 1.21 ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time (including the corresponding provisions of any
succeeding law).

 

Section 1.22 Exchange Act means the Securities Exchange Act of 1934, as amended
from time to time (including the corresponding provisions of any succeeding
law).

 

Section 1.23 Fair Market Value on any date means:

 

(a) with respect to a Share:

 

(i) the final quoted sale price on the date in question (or, if there is no
reported sale on such date, on the last preceding date on which any reported
sale occurred) of a Share as reported in the principal consolidated reporting
system with respect to securities listed or admitted to trading on the principal
United States securities exchange on which like Shares are listed or admitted to
trading; or

 

(ii) if like Shares are not listed or admitted to trading on any such exchange,
the closing bid quotation with respect to a Share on such

 

4



--------------------------------------------------------------------------------

date on the National Association of Securities Dealers Automated Quotation
System, or, if no such quotation is provided, on another similar system,
selected by the Committee, then in use; or

 

(iii) if sections 1.23(a)(i) and (ii) are not applicable, the fair market value
of a Share as determined by an appraiser independent of the Employer and
experienced and expert in the field of corporate appraisal.

 

(b) with respect to property other than Shares, the fair market value determined
in the manner selected by the Trustee.

 

Section 1.24 Financed Share means: (a) a Share that has been purchased with the
proceeds of a Share Acquisition Loan, that has been allocated to the Loan
Repayment Account in accordance with section 6.3 and that has not been released
in accordance with section 6.4; or (b) a Share that constitutes a dividend paid
with respect to a Share described in section 1.24(a), that has been allocated to
the Loan Repayment Account in accordance with section 6.3 and that has not been
released in accordance with section 6.4.

 

Section 1.25 Five Percent Owner means, for any Plan Year, a person who, during
such Plan Year, owned (or was considered as owning for purposes of section 318
of the Code): (a) more than 5% of the value of all classes of outstanding stock
of any Affiliated Employer; or (b) stock possessing more than 5% of the combined
voting power of all classes of outstanding stock of any Affiliated Employer.

 

Section 1.26 Forfeitures means the amounts forfeited by Participants and Former
Participants on termination of employment prior to full vesting, pursuant to
section 9.3, less amounts credited because of re-employment, pursuant to section
9.4.

 

Section 1.27 Former Participant means a Participant whose participation in the
Plan has terminated pursuant to section 2.3.

 

Section 1.28 General Investment Account means an Investment Account established
and maintained in accordance with Article XI.

 

Section 1.29 Highly Compensated Employee means, for any Plan Year, an Employee
who:

 

(i) was a Five Percent Owner at any time during such Plan Year or any prior Plan
Year; or

 

(ii) received Total Compensation during the immediately preceding Plan Year (A)
in excess of $85,000 (or such other amount as may be prescribed by the Secretary
of the Treasury pursuant to section 401(a)(17) of the Code); and (B) if elected
by the Plan Administrator in such form and manner as the Secretary of the
Treasury may prescribe, in excess of the Total Compensation received for such
preceding Plan Year by at least 80% of the Employees.

 

5



--------------------------------------------------------------------------------

The determination of who is a Highly Compensated Employee will be made in
accordance with section 414(q) of the Code and the regulations thereunder. The
Company has not elected to use the top 20% election mentioned in subparagraph
(ii)(B) of this section.

 

Section 1.30 Hour of Service means each hour for which a person is paid, or
entitled to payment, for the performance of duties for any Affiliated Employer,
plus:

 

(a) each hour for which such person is paid, or entitled to payments by an
Affiliated Employer on account of a period during which no duties are performed
due to vacation, holiday, illness, incapacity (including disability), layoff,
jury duty, military duty, or leave of absence. Hours under this section 1.30(a)
shall be calculated and credited pursuant to section 2530.200b-2 of the
Department of Labor’s regulations (or any successor regulation), which are
incorporated herein by reference; and

 

(b) each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by any Affiliated Employer; provided, however, that
such hours have not previously been credited under other provisions of this
section 1.30; and provided, further, that not more than 501 Hours of Service
shall be credited under section 1.30(a) to such person on account of a single
continuous period during which such person performs no duties for an Affiliated
Employer whether or not such period occurs in a single Plan Year. Hours under
this section 1.30(b) shall be credited to the person for the Eligibility or
Vesting Computation Period or Eligibility or Vesting Computation Periods to
which the award or agreement pertains, rather than the Eligibility or Vesting
Computation Period in which the award, agreement or payment is made.

 

Anything in this section 1.30 to the contrary notwithstanding, no Hours of
Service shall be credited for a payment made or due under a plan maintained
solely for the purpose of complying with applicable workmen’s compensation or
disability insurance laws, or a payment which solely reimburses any person for
medical or medically-related expenses incurred by such person.

 

Section 1.31 Investment Account means either a General Investment Account or a
Share Investment Account.

 

Section 1.32 Investment Fund means any one of the three or more funds as may be
established from time to time by the Committee which, together with any and all
Shares and other investments held under the Plan, constitute the Trust Fund.

 

Section 1.33 Loan Repayment Account means an account established and maintained
in accordance with section 6.3.

 

Section 1.34 Loan Repayment Contribution means amounts of money contributed to
the Plan by the Participating Employers in accordance with section 5.2.

 

Section 1.35 Maternity or Paternity Leave means a person’s absence from work for
all Affiliated Employers: (a) by reason of the pregnancy of such person; (b) by
reason of the birth of a child of such person; (c) by reason of the placement of
a child with the person in

 

6



--------------------------------------------------------------------------------

connection with the adoption of such child by such person; or (d) for purposes
of caring for a child of such person immediately following the birth of the
child or the placement of the child with such person.

 

Section 1.36 Military Service means service in the armed forces of the United
States, including but not limited to Qualified Military Service. It may also
include, if and to the extent that the Board so provides and if all Participants
and Former Participants in like circumstances are similarly treated, special
service for the government of the United States and other public service.

 

Section 1.37 Named Fiduciary means any person, committee, corporation or
organization described in section 15.1.

 

Section 1.38 Officer means an Employee who is an administrative executive in
regular and continued service with any Affiliated Employer; provided, however,
that at no time shall more than the lesser of (a) 50 Employees or (b) the
greater of (i) 3 Employees or (ii) 10% of all Employees be treated as Officers.
The determination of whether an Employee is to be considered an Officer shall be
made in accordance with section 416(i) of the Code.

 

Section 1.39 One-Year Break in Service means an Eligibility or Vesting
Computation Period during which an Employee fails to complete more than 500
Hours of Service.

 

Section 1.40 Participant means any person who has satisfied the eligibility
requirements set forth in section 2.1, who has become a Participant in
accordance with section 2.2, and whose membership has not terminated under
section 2.3.

 

Section 1.41 Participating Employer means the Bank, and any successor thereto
and any other Affiliated Employer which, with the prior written approval of the
Board of Directors of Charter Financial Corporation and subject to such terms
and conditions as may be imposed by the Board of Directors of Charter Financial
Corporation, shall adopt this Plan.

 

Section 1.42 Plan means the Employee Stock Ownership Plan of Charter Financial
Corporation, as amended from time to time.

 

Section 1.43 Plan Administrator means the Committee or any person, committee,
corporation or organization designated in section 15.2, or appointed pursuant to
section 15.2, to perform the responsibilities of that office.

 

Section 1.44 Plan Year means the period commencing on January 1, 2001 and ending
on December 31, 2001 and each fiscal year ending on each December 31st
thereafter.

 

Section 1.45 Qualified Domestic Relations Order means a Domestic Relations Order
that: (a) clearly specifies (i) the name and last known mailing address of the
Participant or Former Participant and of each person given rights under such
Domestic Relations Order, (ii) the amount or percentages of the Participant’s or
Former Participant’s benefits under this Plan to be paid to each person covered
by such Domestic Relations Order, (iii) the number of payments or the period to
which such Domestic Relations Order applies, and (iv) the name of this Plan; and

 

7



--------------------------------------------------------------------------------

(b) does not require the payment of a benefit in a form or amount that is (i)
not otherwise provided for under the Plan, or (ii) inconsistent with a previous
Qualified Domestic Relations Order.

 

Section 1.46 Qualified Military Service means with respect to any person on any
date, any service in the uniformed services of the United States (as defined in
chapter 43 of Title 38 of the United States Code) completed prior to such date,
but only if, on such date, such person is entitled to re-employment rights with
respect to an Affiliated Employer on account of such service.

 

Section 1.47 Qualified Participant means a Participant who has attained age 55
and who has been a Participant of the Plan for at least 10 years.

 

Section 1.48 Retirement means: (a) any termination of membership in the Plan at
or after attainment of age 65; and (b) any retirement under an applicable
qualified defined benefit plan of the Employer as in effect from time to time
with entitlement to a normal or early (but not vested, whether immediate or
deferred) retirement allowance.

 

Section 1.49 Retroactive Contribution means a contribution made on a retroactive
basis in respect of a period of Qualified Military Service in accordance with
section 5.4.

 

Section 1.50 Share means a share of any class of stock issued by any Affiliated
Employer; provided however, that such share is (i) a “qualifying employer
security” within the meaning of section 407(d)(5) of ERISA and (ii) is an
“employer security” within the meaning of section 409(l) of the Code which is
defined to be the common stock issued by an Affiliated Employer (or by a
corporation which is a member of the same controlled group) which is readily
tradeable on an established securities market.

 

Section 1.51 Share Acquisition Loan means a loan obtained by the Trustee in
accordance with Article VI.

 

Section 1.52 Share Investment Account means an Investment Account established
and maintained in accordance with Article XI.

 

Section 1.53 Tender Offer means a tender offer made to holders of any one or
more classes of Shares generally, or any other offer made to holders of any one
or more classes of Shares generally to purchase, exchange, redeem or otherwise
transfer Shares, whether for cash or other consideration whether or not such
offer constitutes a “tender offer” or an “exchange offer” for purposes of the
Exchange Act.

 

Section 1.54 Total Compensation during any period means an Employee’s aggregate
total compensation paid by the Employer and any Affiliated Employer with respect
to such period that constitutes wages within the meaning of section 3401 of the
Code, plus any amounts by which the Employee’s compensation paid by the Employer
or any Affiliated Employer has been reduced pursuant to a compensation reduction
agreement under the terms of any qualified cash or deferred arrangement
described in section 401(k) of the Code, any salary reduction simplified
employee pension plan described in section 408(k) of the Code, any tax

 

8



--------------------------------------------------------------------------------

deferred annuity plan described in section 403(b) of the Code, any cafeteria
plan described in section 125 of the Code and any salary reduction contributions
under any qualified transportation fringe benefit plan described in section
132(f) of the Code. In no event, however, shall an Employee’s Total Compensation
for any calendar year include any compensation in excess of the amount permitted
under section 401(a)(17) of the Code. In addition, for Limitation Years after
1997, each Employee’s Total Compensation shall include any amounts by which the
Employee’s compensation paid by the Employer or any Affiliated Employer has been
reduced pursuant to a compensation reduction agreement under the terms of any
plan described in section 457 of the Code.

 

Section 1.55 Trust means the legal relationship created by the Trust Agreement
pursuant to which the Trustee holds the Trust Fund in trust.

 

Section 1.56 Trust Agreement means the agreement between the Bank and the
Trustee therein named or its successors pursuant to which the Trust Fund shall
be held in trust.

 

Section 1.57 Trust Fund means the corpus (consisting of contributions paid over
to the Trustee and investments thereof), and all earnings, appreciation or
additions thereof and thereto, held by the Trustee under the Trust Agreement in
accordance with the Plan, less any depreciation thereof and any payments made
therefrom pursuant to the Plan.

 

Section 1.58 Trustee means the Trustee of the Trust Fund from time to time in
office. The Trustee shall serve as Trustee until it is removed or resigns from
office and is replaced by a successor Trustee appointed in accordance with the
terms of the Trust Agreement.

 

Section 1.59 Valuation Date means the last business day of each Plan Year and
such other dates as the Plan Administrator may prescribe.

 

Section 1.60 Year of Eligibility Service means an Eligibility Computation Period
during which the Employee completed at least 1,000 Hours of Service.

 

Section 1.61 Year of Vesting Service means a Vesting Computation Period during
which the Employee completed at least 1,000 Hours of Service.

 

ARTICLE II

 

PARTICIPATION

 

Section 2.1 Eligibility for Participation.

 

(a) Only Eligible Employees may be or become Participants of the Plan. An
Employee shall be an Eligible Employee if he (i) is employed by one or more
Participating Employers; (ii) has attained age 20½; (iii) has completed at least
three months of Service; and (iv) is not excluded under section 2.1(b).

 

9



--------------------------------------------------------------------------------

(b) An Employee is not an Eligible Employee if he:

 

(i) does not receive Allocation Compensation from at least one Participating
Employer;

 

(ii) is an Employee who has waived any claim to participation in the Plan;

 

(iii) is an Employee or in a unit of Employees covered by a collective
bargaining agreement with the Employer where retirement benefits were the
subject of good faith bargaining, unless such agreement expressly provides that
Employees such as he be covered under the Plan;

 

(iv) is a “leased employee” as defined in section 18.8(a); or

 

(v) is classified as an “independent contractor” by the Employer, even if
considered a common-law employee under applicable law.

 

For purposes of eligibility and vesting in this Plan but not for purposes of
benefit accrual, an employee of EBA Bancshares, Inc. and/or Eagle Bank of
Alabama who is an employee of the Bank or the Company following the acquisition
of these entities by the Bank and the Company shall be treated as an Employee of
the Bank and shall be credited with Eligibility Service and Vesting Service for
service to EBA Bancshares, Inc. and/or Eagle Bank of Alabama as if service to
these entities was service to the Bank. Such persons must otherwise satisfy the
eligibility criteria of this Article in order to participate in this Plan and
are otherwise subject to the terms of this Plan.

 

Section 2.2 Commencement of Participation.

 

Every Employee who is an Eligible Employee on the effective date of the
transaction whereby the Bank becomes a wholly owned subsidiary of Charter
Financial Corporation shall automatically become a Participant as of the
Effective Date. An Employee who becomes an Eligible Employee after the Effective
Date shall automatically become a Participant on the January 1 or July 1
coincident with or next following the date on which he becomes an Eligible
Employee.

 

Section 2.3 Termination of Participation.

 

Participation in the Plan shall cease, and a Participant shall become a Former
Participant, upon termination of employment with all Participating Employers,
death, Disability or Retirement, failure to return to work upon the expiration
of a leave of absence granted pursuant to section 3.4, becoming an Employee who
is excluded under section 2.1(b) or distribution of the entire vested interest
in his Account.

 

10



--------------------------------------------------------------------------------

ARTICLE III

 

SPECIAL PROVISIONS

 

Section 3.1 Military Service.

 

In the case of a termination of employment of any Employee to enter directly
into Military Service, the entire period of his absence shall be treated, for
purposes of vesting and eligibility for participation (but not, except as
required by law, for purposes of eligibility to share in allocations of
contributions in accordance with Article VII), as if he had worked for the
Employer during the period of his absence. In the event of the re-employment of
such person by the Employer within a period of not more than six months:

 

(a) after he becomes entitled to release or discharge, if he has entered into
the armed forces; or

 

(b) after such service terminates, if he has entered into other service defined
as Military Service;

 

such period, also, shall be deemed to be Military Service.

 

Section 3.2 Maternity or Paternity Leave.

 

(a) Subject to section 3.2(c), in the event of an Employee’s absence from work
in the service of the Employer and all Affiliated Employers for a period:

 

(i) that commences on or after October 1, 1985;

 

(ii) for which the person is not paid or entitled to payment by the Employer or
any Affiliated Employer; and

 

(iii) that constitutes Maternity or Paternity Leave;

 

then the rules of section 3.2(b) shall apply.

 

(b) In cases of absence described in section 3.2(a), solely for purposes of
determining whether a One-Year Break in Service has occurred, the person shall
be credited for the period of an absence described in section 3.2(a) with the
number of Hours of Service equal to the lesser of:

 

(i)(A) the number of Hours of Service that would have been credited to the
person if he had continued working for the Bank or an Affiliated Employer during
the period of such absence, or (B) if the number of Hours of Service prescribed
under section 3.2(b)(i)(A) cannot be determined, 8 Hours of Service for each
working day during the period of absence; or

 

(ii) 501 Hours of Service.

 

11



--------------------------------------------------------------------------------

Such credit shall be given during the Computation Period during which such
absence began, if necessary to prevent a One-Year Break in Service from
occurring during such Computation Period, and in all other cases, such credit
shall be given during the immediately following Computation Period.

 

(c) Notwithstanding anything in the Plan to the contrary, this section 3.2 shall
not apply unless the person furnishes to the Plan Administrator such information
as the Plan Administrator may reasonably require in order to establish (i) that
the person’s absence is one described in section 3.2(a), and (ii) the number of
working days during such absence.

 

Section 3.3 Adjustments to Years of Eligibility Service.

 

The Years of Eligibility Service of an Employee who returns to the employment of
the Employer or any Affiliated Employer following a separation from service
shall include his Years of Eligibility Service prior to such separation from
service, and such an Employee shall be readmitted to participation immediately
upon his return to service if he is then an Eligible Employee.

 

Section 3.4 Leave of Absence.

 

In the event of temporary absence from work in the service of the Employer and
all Affiliated Employers for any period for which a Participant shall have been
granted a leave of absence by the Employer, the entire period of his absence
shall be treated for purposes of vesting and eligibility for participation (but
not for purposes of eligibility to share in the allocation of contributions in
accordance with Article VII), as if he had worked for the Employer during the
period of his absence. Absence from work for a period greater than, or failure
to return to work upon the expiration of, the period of leave of absence granted
by the Employer shall terminate participation in the Plan as of the date on
which such period ended. In granting leaves of absence for purposes of the Plan,
all Employees in like circumstances shall be similarly treated.

 

Section 3.5 Family and Medical Leave.

 

In the event of absence for a period recognized a family and medical leave under
the federal Family and Medical Leave Act of 1992, the period of such absence
shall be recognized for purposes of vesting and eligibility to participate to
the full extent required by law.

 

Section 3.6 Service with Uniformed Forces.

 

Periods of service with the uniformed forces of the United States shall be
treated in the manner required pursuant to section 414(u) of the Code.

 

12



--------------------------------------------------------------------------------

ARTICLE IV

 

CONTRIBUTIONS BY PARTICIPANTS NOT PERMITTED

 

Section 4.1 Contributions by Participants Not Permitted.

 

Participants shall not be required, nor shall they be permitted, to make
contributions to the Plan.

 

ARTICLE V

 

CONTRIBUTIONS BY THE EMPLOYER

 

Section 5.1 In General.

 

Subject to the limitations of Article VIII, for each Plan Year, the
Participating Employers shall contribute to the Plan the amount, if any,
determined by the Board of Directors of Charter Financial Corporation, but in no
event less than the amount described in section 5.2(a). The amount contributed
for any Plan Year shall be treated as a Loan Repayment Contribution, a
Discretionary Contribution, or a combination thereof, in accordance with the
provisions of this Article V.

 

Section 5.2 Loan Repayment Contributions.

 

For each Plan Year, a portion of the Participating Employers’ contributions, if
any, to the Plan equal to the sum of:

 

(a) the minimum amount required to be added to the Loan Repayment Account in
order to provide adequate funds for the payment of the principal and interest
then required to be repaid under the terms of any outstanding Share Acquisition
Loan obtained by the Trustee; plus

 

(b) the additional amount, if any, designated by the Committee to be applied to
the prepayment of principal or interest under the terms of any outstanding Share
Acquisition Loan obtained by the Trustee;

 

shall be treated as a Loan Repayment Contribution for such Plan Year. A Loan
Repayment Contribution for a Plan Year shall be allocated to the Loan Repayment
Account and shall be applied by the Trustee, in the manner directed by the
Committee, to the payment of accrued interest and to the reduction of the
principal balance of any Share Acquisition Loan obtained by the Trustee that is
outstanding on the date on which the Loan Repayment Contribution is made. To the
extent that a Loan Repayment Contribution for a Plan Year results in a release
of Financed Shares in accordance with section 6.4, such Shares shall be
allocated among the Accounts of Eligible Participants for such Plan Year in
accordance with section 7.2.

 

13



--------------------------------------------------------------------------------

Section 5.3 Discretionary Contributions.

 

In the event that the amount of the Participating Employers’ contributions to
the Plan for a Plan Year exceeds the amount of the Loan Repayment Contributions
for such Plan Year, such excess shall be treated as a Discretionary Contribution
and shall be allocated among the Accounts of the Eligible Participants for such
Plan Year in accordance with section 7.3.

 

Section 5.4 Contributions.

 

A Participating Employer shall make a Retroactive Contribution in respect of any
individual previously employed by it who is re-employed by any Affiliated
Employer after December 12, 1994 following the completion of a period of
Qualified Military Service. Such Retroactive Contribution shall be made in the
following manner for each Plan Year that includes any part of the period of
Qualified Military Service:

 

(a) An allocation percentage shall be computed by dividing (i) the sum of the
Fair Market Value of all Financed Shares allocated to Eligible Participants for
such Plan Year plus the dollar amount of all Discretionary Contributions made in
cash for such Plan Year plus the Fair Market Value of all Discretionary
Contributions made in Shares for such Plan Year, divided by (ii) the aggregate
amount of Allocation Compensation used in the allocation for such Plan Year.
Fair Market Value for such purposes shall be determined as of the last day of
the Plan Year.

 

(b) A notional allocation shall be determined by multiplying (A) the percentage
determined under section 5.4(a) by (B) the Allocation Compensation which the
individual would have had for such Plan Year if he had remained in the service
of his Participating Employer in the same capacity and earning Allocation
Compensation and Total Compensation at the annual rates in effect immediately
prior to the commencement of the Qualified Military Leave (or, if such rates are
not reasonably certain, at an annual rate equal to the actual Allocation
Compensation and Total Compensation, respectively, paid to him for the 12-month
period immediately preceding the Qualified Military Service).

 

(c) An actual Retroactive Contribution for the Plan Year shall be determined by
computing the excess of (A) the notional allocation determined under section
5.4(b) over (B) the sum of the dollar amount of any Discretionary Contribution
in cash, the Fair Market Value of any Discretionary Contribution in Shares and
the Fair Market Value of any Financed Shares actually allocated to such
individual for such Plan Year.

 

Section 5.5 Time and Manner of Payment.

 

(a) Payment of contributions made pursuant to this Article V shall be made: (i)
in cash, in the case of a Loan Repayment Contribution; and (ii) in cash, in
Shares, or in a combination of cash and Shares, in the case of an Discretionary
Contribution or a Retroactive Contribution.

 

14



--------------------------------------------------------------------------------

(b) Contributions made pursuant to this Article V for a Plan Year shall be paid
to the Trust Fund on or before the due date (including any extensions thereof)
of the Employer’s federal income tax return for its taxable year during which
such Plan Year ends. All such contributions shall be allocated to the Accounts
of the Eligible Participants in the case of a Discretionary Contribution, to the
Account of the Participant for whom it is made in the case of a Retroactive
Contribution, and to the Loan Repayment Account in the case of a Loan Repayment
Contribution, as soon as is practicable following the payment thereof to the
Trust Fund.

 

ARTICLE VI

 

SHARE ACQUISITION LOANS

 

Section 6.1 In General.

 

The Committee may, with the prior approval of the Board of Directors of Charter
Financial Corporation, direct the Trustee to obtain a Share Acquisition Loan on
behalf of the Plan, the proceeds of which shall be applied on the earliest
practicable date:

 

(a) to purchase Shares; or

 

(b) to make payments of principal or interest, or a combination of principal and
interest, with respect to such Share Acquisition Loan; or

 

(c) to make payments of principal and interest, or a combination of principal
and interest, with respect to a previously obtained Share Acquisition Loan that
is then outstanding.

 

Any such Share Acquisition Loan shall be obtained on such terms and conditions
as the Committee may approve; provided, however, that such terms and conditions
shall provide for the payment of interest at no more than a reasonable rate and
shall permit such Share Acquisition Loan to satisfy the requirements of section
4975(d)(3) of the Code and section 408(b)(3) of ERISA.

 

Section 6.2 Collateral; Liability for Repayment.

 

(a) The Committee may direct the Trustee to pledge, at the time a Share
Acquisition Loan is obtained, the following assets of the Plan as collateral for
such Share Acquisition Loan:

 

(i) any Shares purchased with the proceeds of such Share Acquisition Loan and
any earnings attributable thereto;

 

(ii) any Financed Shares then pledged as collateral for a prior Share
Acquisition Loan which is repaid with the proceeds of such Share Acquisition
Loan and any earnings attributable thereto; and

 

15



--------------------------------------------------------------------------------

(iii) pending the application thereof to purchase Shares or repay a prior Share
Acquisition Loan, the proceeds of such Share Acquisition Loan and any earnings
attributable thereto.

 

Except as specifically provided in this section 6.2(a), no assets of the Plan
shall be pledged as collateral for the repayment of any Share Acquisition Loan.

 

(b) No person entitled to payment under a Share Acquisition Loan shall have any
right to the assets of the Plan except for:

 

(i) Financed Shares that have been pledged as collateral for such Share
Acquisition Loan pursuant to section 6.2(a);

 

(ii) Loan Repayment Contributions made pursuant to section 5.2; and

 

(iii) earnings attributable to Financed Shares described in section 6.2(b)(i)
and to Loan Repayment Contributions described in section 6.2(b)(ii).

 

Except in the event of a default or a refinancing pursuant to which an existing
Share Acquisition Loan is repaid or as provided in section 14.3, the aggregate
amount of all payments of principal and interest made by the Trustee with
respect to all Share Acquisition Loans obtained on behalf of the Plan shall at
no time exceed the aggregate amount of all Loan Repayment Contributions
theretofore made plus the aggregate amount of all earnings (other than dividends
paid in the form of Shares) attributable to Financed Shares and to such Loan
Repayment Contributions.

 

(c) Any Share Acquisition Loan shall be without recourse against the Plan and
Trust.

 

Section 6.3 Loan Repayment Account.

 

In the event that one or more Share Acquisition Loans shall be obtained, a Loan
Repayment Account shall be established under the Plan. The Loan Repayment
Account shall be credited with all Shares acquired with the proceeds of a Share
Acquisition Loan, all Loan Repayment Contributions and all earnings (including
dividends paid in the form of Shares) or appreciation attributable to such
Shares and Loan Repayment Contributions. The Loan Repayment Account shall be
charged with all payments of principal and interest made by the Trustee with
respect to any Share Acquisition Loan, all Shares released in accordance with
section 6.4 and all losses, depreciation or expenses attributable to Shares or
to other property credited thereto. The Financed Shares, as well as any earnings
thereon, shall be allocated to such Loan Repayment Account and shall be
accounted for separately from all other amounts or property contributed under
the Plan.

 

Section 6.4 Release of Financed Shares.

 

As of the last day of each Plan Year during which a Share Acquisition Loan is
outstanding, a portion of the Financed Shares purchased with the proceeds of
such Share Acquisition Loan and allocated to the Loan Repayment Account shall be
released. The number

 

16



--------------------------------------------------------------------------------

of Financed Shares released in any such Plan Year shall be equal to the amount
determined according to one of the following methods:

 

(a) by computing the product of: (i) the number of Financed Shares purchased
with the proceeds of such Share Acquisition Loan and allocated to the Loan
Repayment Account immediately before the release is effected; multiplied by (ii)
a fraction, the numerator of which is the aggregate amount of the principal and
interest payments (other than payments made upon the refinancing of a Share
Acquisition Loan as contemplated by section 6.1(c)) made with respect to such
Share Acquisition Loan during such Plan Year, and the denominator of which is
the aggregate amount of all principal and interest remaining to be paid with
respect to such Share Acquisition Loan as of the first day of such Plan Year; or

 

(b) by computing the product of: (i) the number of Financed Shares purchased
with the proceeds of such Share Acquisition Loan and allocated to the Loan
Repayment Account immediately before the release is effected; multiplied by (ii)
a fraction, the numerator of which is the aggregate amount of the principal
payments (other than payments made upon the refinancing of a Share Acquisition
Loan as contemplated by section 6.1(c)) made with respect to such Share
Acquisition Loan during such Plan Year, and the denominator of which is the
aggregate amount of all principal remaining to be paid with respect to such
Share Acquisition Loan as of the first day of such Plan Year; provided, however,
that the method described in this section 6.4(b) may be used only if the Share
Acquisition Loan does not extend for a period in excess of 10 years after the
date of origination and only to the extent that principal payments on such Share
Acquisition Loan are made at least as rapidly as under a loan of like principal
amount with a like interest rate and term requiring level amortization of
principal and interest.

 

Unless otherwise specified in the governing documents, the method to be used
shall be that described in this section 6.4(a). In the event that property other
than, or in addition to, Financed Shares shall be held in the Loan Repayment
Account and pledged as collateral for a Share Acquisition Loan, then the
property to be released pursuant to this section 6.4 shall be property having a
Fair Market Value determined by applying the method to be used to the Fair
Market Value of all property pledged as collateral for such Share Acquisition
Loan; provided, however, that no property other than Financed Shares shall be
released pursuant to this section 6.4 unless all Financed Shares have previously
been released.

 

Section 6.5 Restrictions on Financed Shares.

 

Except to the extent required under any applicable law, rule or regulation, no
Shares purchased with the proceeds of a Share Acquisition Loan shall be subject
to a put, call or other option, or to any buy-sell or similar arrangement, while
held by the Trustee or when distributed from the Plan. The provisions of this
section 6.5 shall continue to apply in the event that this Plan shall cease to
be an employee stock ownership plan, within the meaning of section 4975(e)(7) of
the Code.

 

17



--------------------------------------------------------------------------------

ARTICLE VII

 

ALLOCATION OF CONTRIBUTIONS

 

Section 7.1 Allocation Among Eligible Participants.

 

Subject to the limitations of Article VIII, Discretionary Contributions for a
Plan Year made in accordance with section 5.3 and Financed Shares and other
property that are released from the Loan Repayment Account for a Plan Year in
accordance with section 6.4 shall be allocated among the Eligible Participants
for such Plan Year, in the manner provided in this Article VII.

 

Section 7.2 Allocation of Released Shares or Other Property.

 

Subject to the limitations of Article VIII, in the event that Financed Shares or
other property are released from the Loan Repayment Account for a Plan Year in
accordance with section 6.4, such released Shares or other property shall be
allocated among the Accounts of the Eligible Participants for the Plan Year in
the proportion that each such Eligible Participant’s Allocation Compensation for
the portion of such Plan Year during which he was a Participant bears to the
aggregate of such Allocation Compensation of all Eligible Participants for such
Plan Year.

 

Section 7.3 Allocation of Discretionary Contributions.

 

Subject to the limitations of Article VIII, in the event that the Participating
Employers make Discretionary Contributions for a Plan Year, such Discretionary
Contributions shall be allocated among the Accounts of the Eligible Participants
for such Plan Year in the proportion that each such Eligible Participant’s
Allocation Compensation for the portion of such Plan Year during which he was a
Participant bears to the aggregate of such Allocation Compensation of all
Eligible Participants for such Plan Year.

 

ARTICLE VIII

 

LIMITATIONS ON ALLOCATIONS

 

Section 8.1 Optional Limitations on Allocations.

 

If, for any Plan Year, the application of sections 7.2 and 7.3 would result in
more than one-third of the number of Shares or of the amount of money or
property to be allocated thereunder being allocated to the Accounts of Eligible
Participants for such Plan Year who are also Highly Compensated Employees for
such Plan Year, then the Committee may, but shall not be required to, direct
that this section 8.1 shall apply in lieu of sections 7.2 and 7.3. If the
Committee gives such a direction, then the Committee shall impose a maximum
dollar limitation on the amount of Allocation Compensation that may be taken
into account for each Eligible Participant. The dollar limitation which shall be
imposed shall be the limitation which produces the result that the aggregate
Allocation Compensation taken into account for Eligible Participant who are
Highly Compensated Employees, constitutes exactly one-third of the aggregate
Allocation Compensation taken into account for all Eligible Participants.

 

18



--------------------------------------------------------------------------------

Section 8.2 General Limitations on Contributions.

 

(a) Notwithstanding any other provisions of the Plan, no amount shall be
allocated to a Participant’s Account for any Limitation Year to the extent that
such allocation would result in an Annual Addition of an amount exceeding:

 

(i) for Limitation Years beginning before January 1, 2002, the lesser of (A)
$30,000 (or such other amount as is permissible under section 415(c)(1)(A) of
the Code), or (ii)(B) twenty-five percent (25%) of the Participant’s Total
Compensation paid during such Limitation Year; and

 

(ii) for Limitation Years beginning after December 31, 2001, the lesser of (A)
$40,000 (or such other amount as is permissible under section 415(c)(1)(A) of
the Code), or (B) one hundred percent (100%) of the Participant’s Total
Compensation paid during such Limitation Year.

 

(b) For purposes of this section 8.2, the following special definitions shall
apply:

 

(i) Annual Addition means the sum of the following amounts allocated on behalf
of a Participant for a Limitation Year:

 

(A) all contributions by the Employer (including contributions made under a
salary reduction agreement pursuant to sections 401(k), 408(k) or 403(b) of the
Code) under any qualified defined contribution plan or simplified employee
pension (other than this Plan) maintained by the Employer, as well as the
Participant’s allocable share, if any, of any forfeitures under such plans as
well as all amounts allocated to an individual medical benefit account, as
defined in section 415(l)(2) of the Code, which is part of a pension or annuity
plan maintained by the Employer; plus

 

(B)(I) for Limitation Years that begin prior to January 1, 1987, the lesser of
(1) one-half of all nondeductible voluntary contributions under any other
qualified defined contribution plan (whether or not terminated) maintained by
the Employer, or (2) the amount of the nondeductible voluntary contributions
under qualified defined contribution plan (whether or not terminated) maintained
by the Employer in excess of 6% of such Participant’s Total Compensation; and
(II) for Limitation Years that begin after December 31, 1986, the sum of all of
the nondeductible voluntary contributions under any other qualified defined
contribution plan (whether or not terminated) maintained by the Employer;

 

(C) all Discretionary Contributions under this Plan; plus

 

(D) except as hereinafter provided in this section 8.2(b)(i), a portion of the
Employer’s Loan Repayment Contributions to the Plan for such Limitation Year
which bears the same proportion to the total amount

 

19



--------------------------------------------------------------------------------

of the Employer’s Loan Repayment Contributions for the Limitation Year that the
number of Shares (or the Fair Market Value of property other than Shares)
allocated to the Participant’s Account pursuant to section 7.2 or 8.1, whichever
is applicable, bears to the aggregate number of Shares (or Fair Market Value of
property other than Shares) so allocated to all Participants for such Limitation
Year.

 

Notwithstanding section 8.2(b)(i)(D), if, for any Limitation Year, the aggregate
amount of Discretionary Contributions allocated to the Accounts of the
individuals who are Highly Compensated Employees for such Limitation Year, when
added to such Highly Compensated Employees’ allocable share of any Loan
Repayment Contributions for such Limitation Year, does not exceed one-third of
the total of all Discretionary Contributions and Loan Repayment Contributions
for such Limitation Year, then that portion, if any, of the Loan Repayment
Contributions for such Limitation Year that is applied to the payment of
interest on a Share Acquisition Loan shall not be included as an Annual
Addition. In no event shall any Financed Shares, any dividends or other earnings
thereon, any proceeds of the sale thereof or any portion of the value of the
foregoing be included as an Annual Addition. In Limitation Years beginning after
December 31, 2001, catch-up elective deferrals under section 414(v) of the Code
shall not be included as Annual Additions.

 

(ii) Employer means Charter Financial Corporation, and all members of a
controlled group of corporations, as defined in section 414(b) of the Code, as
modified by section 415(h) of the Code, all commonly controlled trades or
businesses, as defined in section 414(c) of the Code, as modified by section
415(h) of the Code, all affiliated service groups, as defined in section 414(m)
of the Code, of which Charter Financial Corporation is a member, as well as any
leasing organization, as defined in section 18.8, that employs any person who is
considered an employee under section 18.8 and any other entity that is required
to be aggregated with the Employer pursuant to regulations under section 414(o)
of the Code.

 

(iii) Limitation Year means the Plan Year.

 

(c) When an individual’s Annual Addition to this Plan must be reduced to satisfy
the limitations of section 8.2(a), such reduction shall be applied to
Discretionary Contributions and to Shares allocated as a result of a Loan
Repayment Contribution which are included as an Annual Addition in such order as
shall result in the smallest reduction in the number of Shares allocable to the
Individual’s Account. The amount by which any Individual’s Annual Addition to
this Plan is reduced shall be allocated in accordance with Articles V and VII as
a contribution by the Participating Employers in the next succeeding Limitation
Year.

 

(d) Prior to determining an individual’s actual Total Compensation for a
Limitation Year, the Participating Employer may determine the limitations under
this section 8.2

 

20



--------------------------------------------------------------------------------

for an individual on the basis of a reasonable estimation of the individual’s
Total Compensation for the Limitation Year that is uniformly determined for all
individuals who are similarly situated. As soon as it is administratively
feasible after the end of the Limitation Year, the limitations of this section
8.2 shall be determined on the basis of the individual’s actual Total
Compensation for the Limitation Year.

 

ARTICLE IX

 

VESTING

 

Section 9.1 Vesting.

 

Subject to the provisions of sections 9.2 and 14.1(a), the balance credited to
each Participant’s Account shall become vested in accordance with the following
schedule:

 

Years of Vesting Service

--------------------------------------------------------------------------------

   Vested
Percentage


--------------------------------------------------------------------------------

 

less than 5 years

   0 %

5 or more years

   100 %

 

Section 9.2 Vesting on Death, Disability, Retirement or Change in Control.

 

Any previously unvested portion of the remainder of the balance credited to the
Account of a Participant or of a person who is a Former Participant solely
because he is excluded from membership under section 2.1(b) shall become fully
vested immediately upon his attainment of age 65 while employer by any
Applicable Employer, or, if earlier, upon the termination of his employment with
all Affiliated Employers by reason of death, Disability, Retirement or upon the
occurrence of a Change in Control. Service of any Employee of an Affiliated
Employer shall be credited with Years of Vesting Service for any service
rendered to an Affiliated Employer regardless of such Employee’s eligibility to
participate in the Plan under Section 2.1 hereof.

 

Section 9.3 Forfeitures on Termination of Employment.

 

Upon the termination of employment of a Participant or Former Participant for
any reason other than death or Disability, that portion of the balance credited
to his Account which is not vested at the date of such termination shall be
forfeited upon the earliest of (a) full distribution of the vested portion of
the Account or (b) the fifth anniversary following the date of re-employment.
The proceeds of such forfeited amounts, reduced by any amounts required to be
credited because of re-employment pursuant to section 9.4, shall be treated as
Forfeitures and shall be disposed of as provided in section 9.5. If no portion
of the balance credited to an Account of a Participant or Former Participant is
vested as of the date of his termination of employment, a distribution of $0,
representing full distribution of the Account, shall be deemed to have been made
to the Participant or Former Participant on such date.

 

21



--------------------------------------------------------------------------------

Section 9.4 Amounts Credited Upon Re-Employment.

 

If an Employee forfeited any amount of the balance credited to his Account upon
his termination of employment, and is re-employed by any Affiliated Employer
prior to the occurrence of five consecutive One-Year Breaks in Service, then:

 

(i) an amount equal to the Fair Market Value of the Shares forfeited, determined
as of the date of forfeiture; and

 

(ii) the amount credited to his General Investment Account that was forfeited,
determined as of the date of forfeiture;

 

shall be credited back to his Account; provided, however, that the Employee
repays the amount distributed to him from his Account as a result of such
termination no later than the fifth anniversary of his re-employment or the end
of the fifth Plan Year to begin after such distribution, whichever is earlier.
Such amounts to be re-credited shall be obtained from the proceeds of the
forfeited amounts redeemed pursuant to section 9.3 during the Plan Year in which
the repayment is made, unless such proceeds are insufficient, in which case the
Employee’s Employer shall make an additional contribution in the amount of such
deficiency. For purposes of this section 9.4, a Participant or Former
Participant who received a distribution of $0, shall be deemed to have made
repayment on the date of re-employment with an Employer.

 

Section 9.5 Allocation of Forfeitures.

 

Any Forfeitures that occur during a Plan Year shall be used to reduce the
contributions required of the Employer under the Plan in the next Plan Year and
shall be treated as Loan Repayment Contributions and Discretionary Contributions
in the proportions designated by the Committee in accordance with Article V.

 

ARTICLE X

 

THE TRUST FUND

 

Section 10.1 The Trust Fund.

 

The Trust Fund shall be held and invested under the Trust Agreement with the
Trustee. The provisions of the Trust Agreement shall vest such powers in the
Trustee as to investment, control and disbursement of the Trust Fund, and such
other provisions not inconsistent with the Plan, including provision for the
appointment of one or more “investment managers” within the meaning of section
3(38) of ERISA to manage and control (including acquiring and disposing of) all
or any of the assets of the Trust Fund, as the Board may from time to time
authorize. Except as required by ERISA, no bond or other security shall be
required of any Trustee at any time in office.

 

Section 10.2 Investments.

 

Except to the extent provided to the contrary in section 10.3, the Trust Fund
shall be invested in:

 

(i) Shares;

 

22



--------------------------------------------------------------------------------

(ii) such Investment Funds as may be established from time to time by the
Committee; and

 

(iii) such other investments as may be permitted under the Trust Agreement;

 

in such proportions as shall be determined by the Committee or, if so provided
under the Trust Agreement, as directed by one or more investment managers or by
the Trustee, in its discretion; provided, however, that the investments of the
Trust Fund shall consist primarily of Shares. Notwithstanding the immediately
preceding sentence, the Trustee may temporarily invest the Trust Fund in
short-term obligations of, or guaranteed by, the United States Government or an
agency thereof, or may retain uninvested, or sell investments to provide,
amounts of cash required for purposes of the Plan.

 

Section 10.3 Distributions for Diversification of Investments.

 

(a) Notwithstanding section 10.2, each Qualified Participant may:

 

(i) during the first 90 days of each of the first five Plan Years to begin after
the Plan Year in which he first becomes a Qualified Participant, elect that such
percentage of the balance credited to his Account as he may specify, but in no
event more than 25% of the balance credited to his Account, be either
distributed to him pursuant to this section 10.3(a)(i) or transferred to the
Charter Bank 401(k) Plan to the extent permitted by such plan, no later than 90
days after the last day that such election may be made; and

 

(ii) during the first 90 days of the sixth Plan Year to begin after the Plan
Year in which he first becomes a Qualified Participant or of any Plan Year
thereafter, elect that such percentage of the balance credited to his Account as
he may specify, but in no event more than 50% of the balance credited to his
Account, be either distributed to him pursuant to this section 10.3(a)(ii) or
transferred to the Charter Bank 401(k) Plan to the extent permitted by such
plan, no later than 90 days after the last day that such election may be made.

 

For purposes of an election under this section 10.3, the balance credited to a
Participant’s Account shall be the balance credited to his Account determined as
of the last Valuation Date to occur in the Plan Year immediately preceding the
Plan Year in which such election is made and the 25% and 50% limitations shall
apply to such balance after the balance has been reduced by the amount of all
amounts distributed or transferred to the Charter Bank 401(k) Plan under this
section 10.3.

 

(b) An election made under section 10.3(a) shall be made in writing, in the form
and manner prescribed by the Plan Administrator, and shall be filed with the
Plan Administrator during the election period specified in section 10.3(a). As
soon as is practicable, and in no case later than 90 days following the end of
the election period during which such election is made, the Plan Administrator
shall take such actions as are necessary to cause the

 

23



--------------------------------------------------------------------------------

specified percentage of the balance credited to the Account of the Qualified
Participant making the election to be distributed to such Qualified Participant.

 

(c) An election made under section 10.3(a) may be changed or revoked at any time
during the election period described in section 10.3(a) during which it is
initially made. In no event, however, shall any election under this section 10.3
result in more than 25% of the balance credited to the Participant’s Account
being distributed to the Participant or transferred to the Charter Bank 401(k),
if such election is made during a Plan Year to which section 10.3(a)(i) applies,
or result in more than 50% of the balance distributed to the Participant or
transferred to the Charter Bank 401(k) Plan, if such election is made during the
Plan Year to which section 10.3(a)(ii) applies or thereafter.

 

Section 10.4 Use of Commingled Trust Funds.

 

Subject to the provisions of the Trust Agreement, amounts held in the Trust Fund
may be invested in:

 

(a) any commingled or group trust fund described in section 401(a) of the Code
and exempt under section 501(a) of the Code; or

 

(b) any common trust fund exempt under section 584 of the Code maintained
exclusively for the collective investment of the assets of trusts that are
exempt under section 501(a) of the Code; provided that the trustee of such
commingled, group or common trust fund is a bank or trust company.

 

Section 10.5 Management and Control of Assets.

 

All assets of the Plan shall be held by the Trustee in trust for the exclusive
benefit of Participants, Former Participants and their Beneficiaries. No part of
the corpus or income of the Trust Fund shall be used for, or diverted to,
purposes other than for the exclusive benefit of Participants, Former
Participants and their Beneficiaries, and for defraying reasonable
administrative expenses of the Plan and Trust Fund. No person shall have any
interest in or right to any part of the earnings of the Trust Fund, or any
rights in, to or under the Trust Fund or any part of its assets, except to the
extent expressly provided in the Plan.

 

ARTICLE XI

 

VALUATION OF INTERESTS IN THE TRUST FUND

 

Section 11.1 Establishment of Investment Accounts.

 

The Plan Administrator shall establish, or cause to be established, for each
person for whom an Account is maintained a Share Investment Account and a
General Investment Account. Such Share Investment Accounts and General
Investment Accounts shall be maintained in accordance with this Article XI.

 

24



--------------------------------------------------------------------------------

Section 11.2 Share Investment Accounts.

 

The Share Investment Account established for a person in accordance with section
11.1 shall be credited with: (a) all Shares allocated to such person’s Account;
(b) all Shares purchased with amounts of money or property allocated to such
person’s Account; (c) all dividends paid in the form of Shares with respect to
Shares credited to his Account; and (d) all Shares purchased with amounts
credited to such person’s General Investment Account. Such Share Investment
Account shall be charged with all Shares that are sold or exchanged to acquire
other investments or to provide cash and with all Shares that are distributed in
kind.

 

Section 11.3 General Investment Accounts.

 

The General Investment Account that is established for a person in accordance
with section 11.1 shall be credited with: (a) all amounts, other than Shares,
allocated to such person’s Account; (b) all dividends paid in a form other than
Shares with respect to Shares credited to such person’s Share Investment
Account; (c) the proceeds of any sale of Shares credited to such person’s Share
Investment Account; and (d) any earnings attributable to amounts credited to
such person’s General Investment Account. Such General Investment Account shall
be charged with all amounts credited thereto that are applied to the purchase of
Shares, any losses or depreciation attributable to amounts credited thereto, any
expenses allocable thereto and any distributions of amounts credited thereto.

 

Section 11.4 Valuation of Investment Accounts.

 

(a) The Plan Administrator shall determine, or cause to be determined, the
aggregate value of each person’s Share Investment Account as of each Valuation
Date by multiplying the number of Shares credited to such Share Investment
Account on such Valuation Date by the Fair Market Value of a Share on such
Valuation Date.

 

(b) As of each Valuation Date, the Accounts of each Participant shall be
separately adjusted to reflect their proportionate share of any appreciation or
depreciation in the fair market value of the Investment Funds, any income earned
by the Investment Funds and any expenses incurred by the Investment Funds, as
well as any contributions, withdrawals or distributions and investment transfers
not posted as of the last Valuation Date.

 

Section 11.5 Annual Statements.

 

There shall be furnished, by mail or otherwise, at least once in each Plan Year
to each person who would then be entitled to receive all or part of the balance
credited to any Account if the Plan were then terminated, a statement of his
interest in the Plan as of such date as shall be selected by the Plan
Administrator, which statement shall be deemed to have been accepted as correct
and be binding on such person unless the Plan Administrator receives written
notice to the contrary within 30 days after the statement is mailed or furnished
to such person.

 

25



--------------------------------------------------------------------------------

ARTICLE XII

 

SHARES

 

Section 12.1 Specific Allocation of Shares.

 

All Shares purchased under the Plan shall be specifically allocated to the Share
Investment Accounts of Participants, Former Participants and their Beneficiaries
in accordance with section 11.2, with the exception of Financed Shares, which
shall be allocated to the Loan Repayment Account.

 

Section 12.2 Dividends.

 

(a) Dividends paid with respect to Shares held under the Plan shall be credited
to the Loan Repayment Account, if paid with respect to Financed Shares. Such
dividends shall be: (i) applied to the payment of principal and accrued interest
with respect to any Share Acquisition Loan, if paid in cash; or (ii) held in the
Loan Repayment Account as Financed Shares for release in accordance with section
6.4, if paid in the form of Shares.

 

(b) Dividends paid with respect to Shares allocated to a person’s Share
Investment Account shall be credited to such person’s Share Investment Account.
Cash dividends credited to a person’s General Investment Account shall be, at
the direction of the Committee, either: (i) held in such General Investment
Account and invested in accordance with sections 10.2 and 11.3; (ii) distributed
immediately to such person; (iii) distributed to such person within 90 days of
the close of the Plan Year in which such dividends were paid; (iv) used to make
payments of principal or interest on a Share Acquisition Loan; provided,
however, that the Fair Market Value of Financed Shares released from the Loan
Repayment Account as a result of such payment equals or exceeds the amount of
the dividend; or (v) in calendar years beginning after December 31, 2001 either
held as provided in section 12.2(b)(i) or distributed as provided in section
12.2(b)(ii), as each person shall elect for his own Account.

 

Section 12.3 Voting Rights.

 

(a) Each person shall direct the manner in which all voting rights appurtenant
to Shares allocated to his Share Investment Account will be exercised, provided
that such Shares were allocated to his Share Investment Account as of the
applicable record date. Such person shall, for such purpose, be deemed a “named
fiduciary” within the meaning of section 402(a)(2) of ERISA. Such a direction
shall be given by completing and filing with the inspector of elections, the
Trustee or such other person who shall be independent of the Participating
Employers as the Committee shall designate, at least 10 days prior to the date
of the meeting of holders of Shares at which such voting rights will be
exercised, a written direction in the form and manner prescribed by the
Committee. The inspector of elections, the Trustee or such other person
designated by the Committee shall tabulate the directions given on a strictly
confidential basis, and shall provide the Committee with only the final results
of the tabulation. The final results of the tabulation shall be followed by the
Committee in directing the Trustee as to the manner in which such voting rights
shall be exercised. The Plan Administrator shall make a reasonable effort to
furnish, or cause to be furnished, to each person for whom a Share

 

26



--------------------------------------------------------------------------------

Investment Account is maintained all annual reports, proxy materials and other
information known by the Plan Administrator to have been furnished by the issuer
of the Shares, or by any solicitor of proxies, to the holders of Shares.

 

(b) To the extent that any person shall fail to give instructions with respect
to the exercise of voting rights appurtenant to Shares allocated to his Share
Investment Account:

 

(i) the Trustee shall, with respect to each matter to be voted upon: (A) cast a
number of affirmative votes equal to the product of (I) the number of allocated
Shares for which no written instructions have been given, multiplied by (II) a
fraction, the numerator of which is the number of allocated Shares for which
affirmative votes will be cast in accordance with written instructions given as
provided in section 12.3(a) and the denominator of which is the aggregate number
of affirmative and negative votes which will be cast in accordance with written
instructions given as aforesaid, and (B) cast a number of negative votes equal
to the excess (if any) of (I) the number of allocated Shares for which no
written instructions have been given over (II) the number of affirmative votes
being cast with respect to such allocated Shares pursuant to section
12.3(b)(i)(A); or

 

(ii) if the Trustee shall determine that it may not, consistent with its
fiduciary duties, vote the allocated Shares for which no written instructions
have been given in the manner described in section 12.3(b)(i), it shall vote
such Shares in such manner as it, in its discretion, may determine to be in the
best interests of the persons to whose Share Investment Accounts such Shares
have been allocated.

 

(c) (i) The voting rights appurtenant to Financed Shares shall be exercised as
follows with respect to each matter as to which holders of Shares may vote:

 

(A) a number of votes equal to the product of (I) the total number of votes
appurtenant to Financed Shares allocated to the Loan Repayment Account on the
applicable record date; multiplied by (II) a fraction, the numerator of which is
the total number of affirmative votes cast by Participants, Former Participants
and the Beneficiaries of deceased Former Participants with respect to such
matter pursuant to section 12.3(a) and the denominator of which is the total
number of affirmative and negative votes cast by Participants, Former
Participants and the Beneficiaries of deceased Former Participants, shall be
cast in the affirmative; and

 

(B) a number of votes equal to the excess of (I) the total number of votes
appurtenant to Financed Shares allocated to the Loan Repayment Account on the
applicable record date, over (II) the number of affirmative votes cast pursuant
to section 12.3(c)(i)(A) shall be cast in the negative.

 

To the extent that the Financed Shares consist of more than one class of Shares,
this section 12.3(c)(i) shall be applied separately with respect to each class
of Shares.

 

(ii) If voting rights are to be exercised with respect to Financed Shares as
provided in section 12.3(c)(i)(A) and (B) at a time when there are no Shares
allocated to the Share Investment Accounts of Participants, Former Participants
and the Beneficiaries

 

27



--------------------------------------------------------------------------------

of deceased Former Participants, then the voting rights appurtenant to Financed
Shares shall be exercised as follows with respect to each matter as to which
holders of Shares may vote:

 

(A) Each person who is a Participant on the applicable record date will be
granted a number of votes equal to the quotient, rounded to the nearest integral
number, of (I) such Participant’s Allocation Compensation for the Plan Year
ending on or immediately prior to such record date (or for the portion of such
Plan Year during which he was a Participant); divided by (II) $1,000.00; and

 

(B) a number of votes equal to the product of (I) the total number of Financed
Shares allocated to the Loan Repayment Account on the applicable record date;
multiplied by (II) a fraction, the numerator of which is the total number of
votes that are cast in the affirmative with respect to such matter pursuant to
section 12.3(c)(ii)(A) and the denominator of which is the total number of votes
that are cast either in the affirmative or in the negative with respect to such
matter pursuant to section 12.3(c)(ii)(A), shall be cast in the affirmative; and

 

(C) a number of votes equal to the excess of (I) the total number of Financed
Shares allocated to the Loan Repayment Account on the applicable record date,
over (II) the number of affirmative votes cast with respect to such matter
pursuant to section 12.3(c)(ii)(B), shall be cast in the negative.

 

To the extent that the Financed Shares consist of more than one class of Shares,
this section 12.3(c)(ii) shall be applied separately with respect to each class
of Shares.

 

Section 12.4 Tender Offers.

 

(a) Each person shall direct whether Shares allocated to his Share Investment
Account will be delivered in response to any Tender Offer. Such person shall,
for such purpose, be deemed a “named fiduciary” within the meaning of section
402(a)(2) of ERISA. Such a direction shall be given by completing and filing
with the Trustee or such other person who shall be independent of the
Participating Employers as the Committee shall designate, at least 10 days prior
to the latest date for exercising a right to deliver Shares pursuant to such
Tender Offer, a written direction in the form and manner prescribed by the
Committee. The Trustee or other person designated by the Committee shall
tabulate the directions given on a strictly confidential basis, and shall
provide the Committee with only the final results of the tabulation. The final
results of the tabulation shall be followed by the Committee in directing the
number of Shares to be delivered. The Plan Administrator shall make a reasonable
effort to furnish, or cause to be furnished, to each person for whom a Share
Investment Account is maintained, all information known by the Plan
Administrator to have been furnished by the issuer or by or on behalf of any
person making such Tender Offer, to the holders of Shares in connection with
such Tender Offer.

 

28



--------------------------------------------------------------------------------

(b) To the extent that any person shall fail to give instructions with respect
to Shares allocated to his Share Investment Account:

 

(i) the Trustee shall (A) tender or otherwise offer for purchase, exchange or
redemption a number of such Shares equal to the product of (I) the number of
allocated Shares for which no written instructions have been given, multiplied
by (II) a fraction, the numerator of which is the number of allocated Shares
tendered or otherwise offered for purchase, exchange or redemption in accordance
with written instructions given as provided in section 12.4(a) and the
denominator of which is the aggregate number of allocated Shares for which
written instructions have been given as aforesaid, and (B) withhold a number of
Shares equal to the excess (if any) of (I) the number of allocated Shares for
which no written instructions have been given over (II) the number of Shares
being tendered or otherwise offered pursuant to section 12.4(b)(i)(A); or

 

(ii) if the Trustee shall determine that it may not, consistent with its
fiduciary duties, exercise the tender or other rights appurtenant to allocated
Shares for which no written instructions have been given in the manner described
in section 12.4(b)(i), it shall tender, or otherwise offer, or withhold such
Shares in such manner as it, in its discretion, may determine to be in the best
interests of the persons to whose Share Investment Accounts such Shares have
been allocated.

 

(c) In the case of any Tender Offer, any Financed Shares held in the Loan
Repayment Account shall be dealt with as follows:

 

(i) If such Tender Offer occurs at a time when there are no Shares allocated to
the Share Investment Accounts of Participants, Former Participants and the
Beneficiaries of deceased Former Participants, then the disposition of the
Financed Shares shall be determined as follows:

 

(A) each person who is a Participant on the applicable record date will be
granted a number of tender rights equal to the quotient, rounded to the nearest
integral number, of (I) such Participant’s Allocation Compensation for the Plan
Year ending on or immediately prior to such record date (or for the portion of
such Plan Year during which he was a Participant), divided by (II) $1,000.00;
and

 

(B) on the last day for delivering Shares or otherwise responding to such Tender
Offer, a number of Shares equal to the product of (I) the total number of
Financed Shares allocated to the Loan Repayment Account on the last day of the
effective period of such Tender Offer; multiplied by (II) a fraction, the
numerator of which is the total number of tender rights exercised in favor of
the delivery of Shares in response to the Tender Offer pursuant to section
12.4(c)(i)(A) and the denominator of which is the total number of tender rights
that are exercisable in response to the Tender Offer pursuant to section
12.4(c)(i)(A), shall be delivered in response to the Tender Offer; and

 

(C) a number of Shares equal to the excess of (I) the total number of Financed
Shares allocated to the Loan Repayment Account on the last day of the effective
period of such Tender Offer; over (II) the number of Shares to be

 

29



--------------------------------------------------------------------------------

delivered in response to the Tender Offer pursuant to section 12.4(c)(i)(B),
shall be withheld from delivery.

 

(ii) If such Tender Offer occurs at a time when the voting rights appurtenant to
such Financed Shares are to be exercised in accordance with section 12.3(c)(i),
then:

 

(A) on the last day for delivering Shares or otherwise responding to such Tender
Offer, a number of Financed Shares equal to the product of (I) the total number
of Financed Shares allocated to the Loan Repayment Account on the last day of
the effective period of such Tender Offer; multiplied by (II) a fraction, the
numerator of which is the total number of Shares delivered from the Share
Investment Accounts of Participants, Former Participants and the Beneficiaries
of deceased Former Participants in response to such Tender Offer pursuant to
section 12.4(a), and the denominator of which is the total number of Shares
allocated to the Share Investment Accounts of Participants, Former Participants
and Beneficiaries of deceased Former Participants immediately prior to the last
day for delivering Shares or otherwise responding to such Tender Offer, shall be
delivered; and

 

(B) a number of Financed Shares equal to the excess of (I) the total number of
Financed Shares allocated to the Loan Repayment Account on the last day for
delivering Shares or otherwise responding to such Tender Offer; over (II) the
number of Financed Shares to be delivered pursuant to section 12.4(c)(ii)(A),
shall be withheld from delivery.

 

To the extent that the Financed Shares consist of more than one class of Shares,
this section 12.4(c) shall be applied separately with respect to each class of
Shares.

 

ARTICLE XIII

 

PAYMENT OF BENEFITS

 

Section 13.1 In General.

 

The balance credited to a Participant’s or Former Participant’s Account under
the Plan shall be paid only at the times, to the extent, in the manner and to
the persons provided in this Article XIII.

 

Section 13.2 Designation of Beneficiaries.

 

(a) Subject to section 13.2(b), any person entitled to a benefit under the Plan
may designate a Beneficiary to receive any amount to which he is entitled that
remains undistributed on the date of his death. Such person shall designate his
Beneficiary (and may change or revoke any such designation) in writing in the
form and manner prescribed by the Plan Administrator. Such designation, and any
change or revocation thereof, shall be effective only if

 

30



--------------------------------------------------------------------------------

received by the Plan Administrator prior to such person’s death and shall become
irrevocable upon such person’s death.

 

(b) A Participant or Former Participant who is married shall automatically be
deemed to have designated his spouse as his Beneficiary, unless, prior to the
time such designation would, under section 13.2(a), become irrevocable:

 

(i) the Participant or Former Participant designates an additional or a
different Beneficiary in accordance with this section 13.2; and

 

(ii) (A) the spouse of such Participant or Former Participant consents to such
designation in a writing that acknowledges the effect of such consent and is
witnessed by a Plan representative or a notary public; or (B) the spouse of such
Participant or Former Participant has previously consented to such designation
by signing a written waiver of any right to consent to any designation made by
the Participant or Former Participant, and such waiver acknowledged the effect
of the waiver and was witnessed by a Plan representative or a notary public; or
(C) it is established to the satisfaction of a Plan representative that the
consent required under section 13.2(b)(ii)(A) may not be obtained because such
spouse cannot be located or because of other circumstances permitted under
regulations issued by the Secretary of the Treasury.

 

(c) In the event that a Beneficiary entitled to payments hereunder shall die
after the death of the person who designated him but prior to receiving payment
of his entire interest in the Account of the person who designated him, then
such Beneficiary’s interest in the Account of such person, or any unpaid balance
thereof, shall be paid as provided in section 13.3 to the Beneficiary who has
been designated by the deceased Beneficiary, or if there is none, to the
executor or administrator of the estate of such deceased Beneficiary, or if no
such executor or administrator is appointed within such time as the Plan
Administrator, in his sole discretion, shall deem reasonable, to such one or
more of the spouse and descendants and blood relatives of such deceased
Beneficiary as the Plan Administrator may select. If a person entitled to a
benefit under the Plan and any of the Beneficiaries designated by him shall die
in such circumstances that there shall be substantial doubt as to which of them
shall have been the first to die, for all purposes of the Plan, the person who
made the Beneficiary designation shall be deemed to have survived such
Beneficiary.

 

(d) If no Beneficiary survives the person entitled to the benefit under the Plan
or if no Beneficiary has been designated by such person, such benefit shall be
paid to the executor or administrator of the estate of such person, or if no
such executor or administrator is appointed within such time as the Plan
Administrator, in his sole discretion, shall deem reasonable, to such one or
more of the spouse and descendants and blood relatives of such deceased person
as the Plan Administrator may select.

 

Section 13.3 Distributions to Participants.

 

(a) Except as provided in section 13.5, the vested portion of the balance
credited to a Former Participant’s Account shall be distributed to him in a
single lump sum

 

31



--------------------------------------------------------------------------------

distribution as of the last Valuation Date to occur in the Plan Year in which he
terminates employment with all Affiliated Employers or the Plan Year in which he
attains age 65, whichever is later; provided, however, that if the Former
Participant elects, at such time and in such manner as the Plan Administrator
may prescribe, that distribution be made as of an earlier date following his
termination of employment with all Affiliated Employers; provided further, that
if the total vested balance credited to his Account at or at any time after
termination of employment is $1,000 or less, his entire vested interest in his
Account shall be paid to him in a single lump sum as soon as practicable after
termination of employment. If an Account of a Participant or Former Participant
does not contain any vested amounts as of the date of his termination of
employment with all Affiliated Employers, a distribution of $0, representing
full distribution of the Account, shall be deemed to have been made to the
Participant or Former Participant on such date.

 

(b) In the event of the death of a Participant or Former Participant before the
date of actual distribution of the vested portion of the balance credited to his
Account, such vested portion shall be distributed to his Beneficiary in a single
distribution as of the first Valuation Date to occur following the latest of (i)
the date on which the Plan Administrator is notified of the Participant’s or
Former Participant’s death; and (ii) the date on which the Plan Administrator
determines the identity and location of the Participant’s or Former
Participant’s Beneficiary or Beneficiaries. The actual distribution shall be
made within sixty days after the applicable Valuation Date.

 

Section 13.4 Manner of Payment.

 

Distributions made pursuant to section 13.3 or section 13.5 shall be made in the
maximum number of whole Shares that are available, plus, if necessary, an amount
of money equal to any remaining amount of the distribution that is less than the
Fair Market Value of a whole Share; provided, however, that the distributions
made pursuant to section 13.3 or section 13.5 shall be made in any combination
of whole Shares and cash as the Participant or Former Participant shall elect.

 

Section 13.5 Minimum Required Distributions.

 

(a) Required minimum distributions of a Participant’s or Former Participant’s
Account shall commence no later than:

 

(i) if the Participant or Former Participant was not a Five Percent Owner at any
time during the Plan Year ending in the calendar year in which he attained age
70½, during any of the four preceding Plan Years or during any subsequent years,
the later of (A) the calendar year in which he attains or attained age 70½ or
(B) the calendar year in which he terminates employment with all Affiliated
Employers; or

 

(ii) if the Participant or Former Participant attains age 70½ after December 31,
1998 and is or was a Five Percent Owner at any time during the Plan Year ending
in the calendar year in which he attained age 70½, during any of the four
preceding Plan Years or during any subsequent years, the later of (A) the

 

32



--------------------------------------------------------------------------------

calendar year in which he attains age 70½ or (B) the calendar year in which he
first becomes a Five Percent Owner.

 

(b) The required minimum distributions contemplated by section 13.5(a) shall be
made as follows:

 

(i) The minimum required distribution to be made for the calendar year for which
the first minimum distribution is required shall be no later than April 1st of
the immediately following calendar year and shall be equal to the quotient
obtained by dividing (A) the vested balance credited to the Participant’s or
Former Participant’s Account as of the last Valuation Date to occur in the
calendar year immediately preceding the calendar year in which the first minimum
distribution is required (adjusted to account for any additions thereto or
subtractions therefrom after such Valuation Date but on or before December 31st
of such calendar year); by (B) the Participant’s or Former Participant’s life
expectancy (or, if his Beneficiary is a Designated Beneficiary, the joint life
and last survivor expectancy of him and his Beneficiary); and

 

(ii) the minimum required distribution to be made for each calendar year
following the calendar year for which the first minimum distribution is required
shall be made no later than December 31st of the calendar year for which the
distribution is required and shall be equal to the quotient obtained by dividing
(A) the vested balance credited to the Participant’s or Former Participant’s
Account as of the last Valuation Date to occur in the calendar year prior to the
calendar year for which the distribution is required (adjusted to account for
any additions thereto or subtractions therefrom after such Valuation Date but on
or before December 31st of such calendar year and, in the case of the
distribution for the calendar year immediately following the calendar year for
which the first minimum distribution is required, reduced by any distribution
for the prior calendar year that is made in the current calendar year); by (B)
the Participant’s or Former Participant’s life expectancy (or, if his
Beneficiary is a Designated Beneficiary, the joint life and last survivor
expectancy of him and his Beneficiary).

 

(c) For purposes of section 13.5(b):

 

(i) for taxable years beginning before January 1, 2003, the life expectancy of a
Participant or Former Participant (or the joint life and last survivor
expectancy of a Participant or Former Participant and his Designated
Beneficiary) for the calendar year in which the Participant or Former
Participant attains age 70½ shall be determined on the basis of Tables V and VI,
as applicable, of section 1.72-9 of the Income Tax Regulations as of the
Participant’s or Former Participant’s birthday in such year. Such life
expectancy or joint life and last survivor expectancy for any subsequent year
shall be equal to the excess of (1) the life expectancy or joint life and last
survivor expectancy for the year in which the Participant or Former Participant
attains age 70½, over (2) the number

 

33



--------------------------------------------------------------------------------

of whole years that have elapsed since the Participant or Former Participant
attained age 70½; and

 

(ii) for taxable years beginning after December 31, 2002, during the
Participant’s or Former Participant’s lifetime, life expectancy shall be equal
to:

 

(1) the distribution period in the Uniform Lifetime Table set forth in section
1.401(a)(9)-9 of the Treasury regulations, using the Participant’s age as of the
Participant’s birthday in such calendar year; or

 

(2) if the Participant’s spouse is the sole Designated Beneficiary and the
spouse is more than ten years younger than the Participant, the number in the
Joint and Last Survivor Table set forth in section 1.401(a)(9)-9 of the Treasury
regulations, using the Participant’s and spouse’s attained ages as of the
Participant’s and spouse’s birthdays in such calendar year.

 

(d) Payment of the distributions required to be made to a Participant or Former
Participant under this section 13.5 shall be made in accordance with section
13.4.

 

Section 13.6 Direct Rollover of Eligible Rollover Distributions.

 

(a) A Distributee may elect, at the time and in the manner prescribed by the
Plan Administrator, to have any portion of an Eligible Rollover Distribution
paid directly to an Eligible Retirement Plan specified by the Distributee in a
Direct Rollover.

 

(b) The following rules shall apply with respect to Direct Rollovers made
pursuant to this section 13.6:

 

(i) A Distributee may only elect to make a Direct Rollover of an Eligible
Rollover Distribution if such Eligible Rollover Distribution (when combined with
other Eligible Rollover Distributions made or to be made in the same calendar
year) is reasonably expected to be at least $200;

 

(ii) If a Distributee elects a Direct Rollover of a portion of an Eligible
Rollover Distribution, that portion must be equal to at least $500; and

 

(iii) A Distributee may not divide his or her Eligible Rollover Distribution
into separate distributions to be transferred to two or more Eligible Retirement
Plans.

 

(c) For purposes of this section 13.6 and any other applicable section of the
Plan, the following definitions shall have the following meanings:

 

(i) Direct Rollover means a payment by the Plan to the Eligible Retirement Plan
specified by the Distributee.

 

34



--------------------------------------------------------------------------------

(ii) Distributee means an Employee or former Employee. In addition, the
Employee’s or former Employee’s surviving spouse and the Employee’s spouse or
former spouse who is the alternate payee under a Qualified Domestic Relations
Order are considered Distributees with regard to the interest of the spouse or
former spouse.

 

(iii) Eligible Retirement Plan means an individual retirement account described
in section 408(a) of the Code, an individual retirement annuity described in
section 408(b) of the Code, an annuity plan described in section 403(a) of the
Code, or a qualified trust described in section 401(a) of the Code, and (for
distributions after December 31, 2001 only) an annuity contract described in
section 403(b) of the Code or an eligible deferred compensation plan under
section 457(b) of the Code which is maintained by a state, political subdivision
of a state, or an agency or instrumentality of a state or political subdivision
thereof and which agrees to separately account for amounts transferred into such
plan from this Plan, that accepts the distributee’s eligible rollover
distribution. However, in the case of an eligible rollover distribution made
before January 1, 2002 to a current or former spouse who is the alternate payee
under a qualified domestic relations order as defined in Code section 414(p) or
to a surviving spouse, an eligible retirement plan is only an individual
retirement account or individual retirement annuity.

 

(iv) Eligible Rollover Distribution means any distribution of all or any portion
of the balance to the credit of the distributee, except that an eligible
rollover distribution does not include: any distribution that is one of a series
of substantially equal periodic payments (not less frequently than annually)
made for the life (or life expectancy) of the distributee or the joint lives (or
joint life expectancies) of the distributee and the distributee’s designated
Beneficiary, or for a specified period of ten (10) years or more; any
distribution to the extent such distribution is required under section 401(a)(9)
of the Code; any distribution made after December 31, 1999 on account of
hardship; and in the case of a distribution made before January 1, 2002, the
portion of any distribution that is not includible in gross income (determined
without regard to the exclusion for net unrealized appreciation with respect to
employer securities). A portion of a distribution that is includible in the
gross income of the distributee that is treated as an eligible rollover
distribution may only be transferred in a direct rollover to an eligible
retirement plan that agrees to separately account for such portion of the
distribution. This section 13.6 shall not apply to any eligible rollover
distributions during a year that are reasonably expected (as determined by the
Committee) to total less than $200. In no event shall any withdrawal during
service that is made on account of hardship be considered an “eligible rollover
distribution”. This section 13.6 shall be interpreted to comply with the
provisions of section 401(a)(31) of the Code.

 

35



--------------------------------------------------------------------------------

Section 13.7 Valuation of Shares Upon Distribution.

 

Notwithstanding any contrary provision in this Article XIII, in the event that
all or a portion of a payment of a distribution is to be made in cash, the
recipient shall only be entitled to receive the proceeds of the Shares allocated
to his Account that are sold in connection with such distribution and which are
valued as of the date of such sale.

 

Section 13.8 Put Options.

 

(a) Except as provided otherwise in section 13.8(b), each Participant or Former
Participant to whom Shares are distributed under the Plan, each Beneficiary of a
deceased Participant or Former Participant, including the estate of a deceased
Participant or Former Participant, to whom Shares are distributed under the
Plan, and each person to whom such a Participant, Former Participant or
Beneficiary gives Shares that have been distributed under the Plan shall have
the right to require Charter Financial Corporation to purchase from him all or
any portion of such Shares. A person shall exercise such right by delivering to
Charter Financial Corporation a written notice, in such form and manner as
Charter Financial Corporation may by written notice to such person prescribe,
setting forth the number of Shares to be purchased by Charter Financial
Corporation, the number of the stock certificate evidencing such person’s
ownership of such Shares, and the effective date of the purchase. Such notice
shall be given at least 30 days in advance of the effective date of purchase,
and the effective date of purchase specified therein shall be, either within the
60 day period that begins on the date on which the Shares to be purchased by
Charter Financial Corporation were distributed from the Plan or within the 60
day period that begins on the first day of the Plan Year immediately following
the Plan Year in which the Shares to be purchased by Charter Financial
Corporation are distributed from the Plan. As soon as practicable following its
receipt of such a notice, Charter Financial Corporation shall take such actions
as are necessary to purchase the Shares specified in such notice at a price per
Share equal to the Fair Market Value of a Share determined as of the Valuation
Date coincident with or immediately preceding the effective date of the
purchase.

 

(b) Charter Financial Corporation shall have no obligation to purchase any Share
(i) pursuant to a notice that is not timely given, or on an effective date of
purchase that is not within the periods prescribed in section 13.8(a), or (ii)
during a period in which Shares are publicly traded on an established market.

 

Section 13.9 Right of First Refusal.

 

(a) For any period during which Shares are not publicly traded on an established
market, no person who owns Shares that were distributed from the Plan, other
than a person to whom such Shares were sold in compliance with this section
13.9, shall sell such Shares to any person other than Charter Financial
Corporation without first offering to sell such Shares to Charter Financial
Corporation in accordance with this section 13.9.

 

36



--------------------------------------------------------------------------------

(b) In the event that a person to whom this section 13.9 applies shall receive
and desire to accept from a person other than Charter Financial Corporation an
offer to purchase Shares to which this section 13.9 applies, he shall furnish to
Charter Financial Corporation a written notice which shall:

 

(i) include a copy of such offer to purchase;

 

(ii) offer to sell to Charter Financial Corporation the Shares subject to such
offer to purchase at a price per Share that is equal to the greater of:

 

(A) the price per Share specified in such offer to purchase; or

 

(B) the Fair Market Value of a Share as of the Valuation Date coincident with or
immediately preceding the date of such notice;

 

and otherwise upon the same terms and conditions as those specified in such
offer to purchase; and

 

(iii) include an indication of his intention to accept such offer to purchase if
Charter Financial Corporation does not accept his offer to sell.

 

Such person shall refrain from accepting such offer to purchase for a period of
fourteen days following the date on which such notice is given.

 

(c) Charter Financial Corporation shall have the right to purchase the Shares
covered by the offer to sell contained in a notice given pursuant to section
13.9(b), on the terms and conditions specified in such notice, by written notice
given to the party making the offer to sell not later than the fourteenth day
after the notice described in section 13.9(b) is given. If Charter Financial
Corporation does not give such a notice during the prescribed fourteen day
period, then the person owning such Shares may accept the offer to purchase
described in the notice.

 

ARTICLE XIV

 

CHANGE IN CONTROL

 

Section 14.1 Definition of Change in Control; Pending Change in Control.

 

(a) A Change in Control shall be deemed to have occurred upon the happening of
any of the following events:

 

(i) any event upon which any “person” (as such term is used in sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended), other than (A) a
trustee or other fiduciary holding securities under any employee benefit plan
maintained for the benefit of employees of Charter Financial Corporation; (B) a
corporation owned, directly or indirectly, by the stockholders of Charter
Financial Corporation in substantially the same proportions as their ownership
of stock of Charter Financial Corporation; or (C) any group

 

37



--------------------------------------------------------------------------------

constituting a person in which employees of Charter Financial Corporation are
substantial members, becomes the “beneficial owner” (as defined in Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities
issued by Charter Financial Corporation representing 25% or more of the combined
voting power of all of Charter Financial Corporation’s then outstanding
securities; or

 

(ii) any event upon which the individuals who on the Effective Date were members
of the Board of Directors of Charter Financial Corporation together with
individuals whose election by such Board or nomination for election by Charter
Financial Corporation’s stockholders was approved by the affirmative vote of at
least two-thirds of the members of such Board then in office who were either
members of such Board on the Effective Date or whose nomination or election was
previously so approved, cease for any reason to constitute a majority of the
members of such Board, but excluding, for this purpose, any such individual
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of directors of Charter Financial
Corporation (as such terms are used in Rule 14a-11 of Regulation 14A promulgated
under the Securities Exchange Act of 1934) as amended; or

 

(iii) the consummation of either:

 

(A) a merger or consolidation of Charter Financial Corporation with any other
corporation, other than a merger or consolidation following which both of the
following conditions are satisfied:

 

(I) either (1) the members of the Board of Directors of Charter Financial
Corporation immediately prior to such merger or consolidation constitute at
least a majority of the members of the governing body of the institution
resulting from such merger or consolidation; or (2) the shareholders of Charter
Financial Corporation own securities of the institution resulting from such
merger or consolidation representing 60% or more of the combined voting power of
all such securities then outstanding in substantially the same proportions as
their ownership of voting securities of Charter Financial Corporation before
such merger or consolidation; and

 

(II) the entity which results from such merger or consolidation expressly agrees
in writing to assume and perform Charter Financial Corporation’s obligations
under the Plan; or

 

(B) a complete liquidation of Charter Financial Corporation or an agreement for
the sale or disposition by Charter Financial Corporation of all or substantially
all of its assets; or

 

(iv) any event that would be described in section 16.1 if “CharterBank” were
substituted for “Charter Financial Corporation” therein.

 

38



--------------------------------------------------------------------------------

In no event, however, shall the transaction by which CharterBank converts from a
mutual institution to a stock institution, or any transaction by which a company
wholly owned by CharterBank becomes the parent company of CharterBank, be deemed
a Change in Control.

 

(b) A Pending Change of Control shall be deemed to have occurred upon the
happening of any of the following events:

 

(i) approval by the stockholders of Charter Financial Corporation of a
transaction, or a plan for the consummation of a transaction, which, if
consummated, would result in a Change in Control;

 

(ii) approval by the Board of Directors of Charter Financial Corporation of a
transaction, or a plan for the consummation of a transaction, which, if
consummated, would result in a Change in Control;

 

(iii) the commencement of a tender offer (within the meaning of section 14(d)(i)
of the Exchange Act, as amended) for securities issued by Charter Financial
Corporation, which, if completed, would result in a Change in Control;

 

(iv) the furnishing or distribution of a proxy statement or other document,
whether or not in opposition to management, soliciting proxies, consents or
authorizations (within the meaning of section 14 of the Exchange Act) in respect
of securities issued by Charter Financial Corporation in favor of any election,
transaction or other action which, if effected, would result in a Change in
Control; or

 

(v) any event which would be described in Sections 14.1(b)(i), (ii), (iii) or
(iv) if “CharterBank” were substituted for “Charter Financial Corporation”
therein.

 

Section 14.2 Vesting on Change of Control.

 

Notwithstanding any other provision of the Plan, upon the effective date of a
Change in Control, the Account of each person who would then, upon termination
of the Plan, be entitled to a benefit, shall be fully vested and nonforfeitable.

 

Section 14.3 Repayment of Share Acquisition Loan.

 

Notwithstanding any other provision of the Plan, upon the occurrence of a Change
in Control, the Committee shall direct the Trustee to sell a sufficient number
of shares of Stock to repay any outstanding Share Acquisition Loan, all
remaining Shares which had been unallocated (or the proceeds from the sale
thereof, if applicable) shall be allocated among the accounts of all individuals
with undistributed Account balances on the effective date of such Change in
Control. Such allocation of Shares or proceeds shall be in proportion to the
balance credited to their Accounts immediately prior to such allocation.

 

39



--------------------------------------------------------------------------------

Section 14.4 Plan Termination After Change in Control.

 

Notwithstanding any other provision of the Plan, after repayment of the loan and
allocation of Shares or proceeds as provided in Section 14.3, the Plan shall be
terminated and all amounts shall be distributed as soon as practicable.

 

Section 14.5 Amendment of Section XIV.

 

Notwithstanding any other provision of the Plan, this Section 14 of the Plan may
not be amended after the earliest date on which a Change in Control or Pending
Change in Control occurs, except (i) to the extent any amendment is required by
the Internal Revenue Service as a condition to the continued treatment of the
Plan as a tax-qualified plan under section 401(a) of the Code or (ii) to the
extent that the Company, in its sole discretion, determines than any such
amendment is necessary in order to permit any transaction to which the Company,
and/or its parent or affiliate, is or proposes to be a party to qualify for
“pooling of interests” accounting treatment.

 

ARTICLE XV

 

ADMINISTRATION

 

Section 15.1 Named Fiduciaries.

 

The term “Named Fiduciary” shall mean (but only to the extent of the
responsibilities of each of them) the Plan Administrator, the Committee, the
Board and the Trustee. This Article XV is intended to allocate to each Named
Fiduciary the responsibility for the prudent execution of the functions assigned
to him or it, and none of such responsibilities or any other responsibility
shall be shared by two or more of such Named Fiduciaries. Whenever one Named
Fiduciary is required by the Plan or Trust Agreement to follow the directions of
another Named Fiduciary, the two Named Fiduciaries shall not be deemed to have
been assigned a shared responsibility, but the responsibility of the Named
Fiduciary giving the directions shall be deemed his sole responsibility, and the
responsibility of the Named Fiduciary receiving those directions shall be to
follow them insofar as such instructions are on their face proper under
applicable law.

 

Section 15.2 Plan Administrator.

 

There shall be a Plan Administrator, who shall be such Employee or officer as
may be designated by the Committee, as hereinafter provided, and who shall,
subject to the responsibilities of the Committee and the Board, have the
responsibility for the day-to-day control, management, operation and
administration of the Plan (except trust duties). In the absence of a
designation by the Committee, the Plan Administrator shall be the Committee. The
Plan Administrator shall have the following responsibilities:

 

(a) To maintain records necessary or appropriate for the administration of the
Plan;

 

40



--------------------------------------------------------------------------------

(b) To give and receive such instructions, notices, information, materials,
reports and certifications to the Trustee as may be necessary or appropriate in
the administration of the Plan;

 

(c) To prescribe forms and make rules and regulations consistent with the terms
of the Plan and with the interpretations and other actions of the Committee;

 

(d) To require such proof of age or evidence of good health of an Employee,
Participant or Former Participant or the spouse of either, or of a Beneficiary
as may be necessary or appropriate in the administration of the Plan;

 

(e) To prepare and file, distribute or furnish all reports, plan descriptions,
and other information concerning the Plan, including, without limitation,
filings with the Secretary of Labor and communications with Participants, Former
Participants and other persons, as shall be required of the Plan Administrator
under ERISA;

 

(f) To determine any question arising in connection with the Plan, and the Plan
Administrator’s decision or action in respect thereof shall be final and
conclusive and binding upon the Employer, the Trustee, Participants, Former
Participants, Beneficiaries and any other person having an interest under the
Plan; provided, however, that any question relating to inconsistency or omission
in the Plan, or interpretation of the provisions of the Plan, shall be referred
to the Committee by the Plan Administrator and the decision of the Committee in
respect thereof shall be final;

 

(g) Subject to the provisions of section 15.5, to review and dispose of claims
under the Plan filed pursuant to section 15.4;

 

(h) If the Plan Administrator shall determine that by reason of illness,
senility, insanity, or for any other reason, it is undesirable to make any
payment to a Participant, Former Participant, Beneficiary or any other person
entitled thereto, to direct the application of any amount so payable to the use
or benefit of such person in any manner that he may deem advisable or to direct
in his discretion the withholding of any payment under the Plan due to any
person under legal disability until a representative competent to receive such
payment in his behalf shall be appointed pursuant to law;

 

(i) To discharge such other responsibilities or follow such directions as may be
assigned or given by the Committee or the Board; and

 

(j) To perform any duty or take any action which is allocated to the Plan
Administrator under the Plan.

 

The Plan Administrator shall have the power and authority necessary or
appropriate to carry out his responsibilities. The Plan Administrator may resign
only by giving at least 30 days’ prior

 

41



--------------------------------------------------------------------------------

written notice of resignation to the Committee, and such resignation shall be
effective on the date specified in such notice.

 

Section 15.3 Committee Responsibilities.

 

The Committee shall, subject to the responsibilities of the Board, have the
following responsibilities:

 

(a) To review the performance of the Plan Administrator;

 

(b) To hear and decide appeals, pursuant to the claims procedure contained in
section 15.5 of the Plan, taken from the decisions of the Plan Administrator;

 

(c) To hear and decide questions, including interpretation of the Plan, as may
be referred to the Committee by the Plan Administrator;

 

(d) To review the performance of the Trustee and such investment managers as may
be appointed in or pursuant to the Trust Agreement in investing, managing and
controlling the assets of the Plan;

 

(e) To the extent required by ERISA, to establish a funding policy and method
consistent with the objectives of the Plan and the requirements of ERISA, and to
review such policy and method at least annually;

 

(f) To report and make recommendations to the Board regarding changes in the
Plan, including changes in the operation and management of the Plan and removal
and replacement of the Trustee and such investment managers as may be appointed
in or pursuant to the Trust Agreement;

 

(g) To designate an Alternate Plan Administrator to serve in the event that the
Plan Administrator is absent or otherwise unable to discharge his
responsibilities;

 

(h) To remove and replace the Plan Administrator or Alternate, or both of them,
and to fill a vacancy in either office;

 

(i) To the extent provided under and subject to the provisions of the Trust
Agreement, to appoint “investment managers” as defined in section 3(38) of ERISA
to manage and control (including acquiring and disposing of) all or any of the
assets of the Plan;

 

(j) With the prior approval of the Board, to direct the Trustee to obtain one or
more Share Acquisition Loans;

 

(k) To develop and provide procedures and forms necessary to facilitate voting
and tendering directions on a confidential basis;

 

42



--------------------------------------------------------------------------------

(l) To discharge such other responsibilities or follow such directions as may be
assigned or given by the Board; and

 

(m) To perform any duty or take any action which is allocated to the Committee
under the Plan.

 

The Committee shall have the power and authority necessary or appropriate to
carry out its responsibilities.

 

Section 15.4 Claims Procedure.

 

Any claim relating to benefits under the Plan shall be filed with the Plan
Administrator on a form prescribed by him. If a claim is denied in whole or in
part, the Plan Administrator shall give the claimant written notice of such
denial, which notice shall specifically set forth:

 

(a) The reasons for the denial;

 

(b) The pertinent Plan provisions on which the denial was based;

 

(c) Any additional material or information necessary for the claimant to perfect
his claim and an explanation of why such material or information is needed; and

 

(d) An explanation of the Plan’s procedure for review of the denial of the
claim.

 

In the event that the claim is not granted and notice of denial of a claim is
not furnished by the 30th day after such claim was filed, the claim shall be
deemed to have been denied on that day for the purpose of permitting the
claimant to request review of the claim.

 

Section 15.5 Claims Review Procedure.

 

Any person whose claim filed pursuant to section 15.4 has been denied in whole
or in part by the Plan Administrator may request review of the claim by the
Committee, upon a form prescribed by the Plan Administrator. The claimant shall
file such form (including a statement of his position) with the Committee no
later than 60 days after the mailing or delivery of the written notice of denial
provided for in section 15.4, or, if such notice is not provided, within 60 days
after such claim is deemed denied pursuant to section 15.4. The claimant shall
be permitted to review pertinent documents. A decision shall be rendered by the
Committee and communicated to the claimant not later than 30 days after receipt
of the claimant’s written request for review. However, if the Committee finds it
necessary, due to special circumstances (for example, the need to hold a
hearing), to extend this period and so notifies the claimant in writing, the
decision shall be rendered as soon as practicable, but in no event later than
120 days after the claimant’s request for review. The Committee’s decision shall
be in writing and shall specifically set forth:

 

(a) The reasons for the decision; and

 

43



--------------------------------------------------------------------------------

(b) The pertinent Plan provisions on which the decision is based.

 

Any such decision of the Committee shall be binding upon the claimant and the
Employer, and the Plan Administrator shall take appropriate action to carry out
such decision.

 

Section 15.6 Allocation of Fiduciary Responsibilities and Employment of
Advisors.

 

Any Named Fiduciary may:

 

(a) Allocate any of his or its responsibilities (other than trustee
responsibilities) under the Plan to such other person or persons as he or it may
designate, provided that such allocation and designation shall be in writing and
filed with the Plan Administrator;

 

(b) Employ one or more persons to render advice to him or it with regard to any
of his or its responsibilities under the Plan; and

 

(c) Consult with counsel, who may be counsel to the Employer.

 

Section 15.7 Other Administrative Provisions.

 

(a) Any person whose claim has been denied in whole or in part must exhaust the
administrative review procedures provided in section 15.5 prior to initiating
any claim for judicial review.

 

(b) No bond or other security shall be required of a member of the Committee,
the Plan Administrator, or any officer or Employee of the Employer to whom
fiduciary responsibilities are allocated by a Named Fiduciary, except as may be
required by ERISA.

 

(c) Subject to any limitation on the application of this section 15.7(c)
pursuant to ERISA, neither the Plan Administrator, nor a member of the
Committee, nor any officer or Employee of the Employer to whom fiduciary
responsibilities are allocated by a Named Fiduciary, shall be liable for any act
of omission or commission by himself or by another person, except for his own
individual willful and intentional malfeasance.

 

(d) The Plan Administrator or the Committee may, except with respect to actions
under section 15.5, shorten, extend or waive the time (but not beyond 60 days)
required by the Plan for filing any notice or other form with the Plan
Administrator or the Committee, or taking any other action under the Plan.

 

(e) The Plan Administrator or the Committee may direct that the costs of
services provided pursuant to section 15.6, and such other reasonable expenses
as may be incurred in the administration of the Plan, shall be paid out of the
funds of the Plan unless the Employer shall pay them.

 

(f) Any person, group of persons, committee, corporation or organization may
serve in more than one fiduciary capacity with respect to the Plan.

 

44



--------------------------------------------------------------------------------

(g) Any action taken or omitted by any fiduciary with respect to the Plan,
including any decision, interpretation, claim denial or review on appeal, shall
be conclusive and binding on all interested parties and shall be subject to
judicial modification or reversal only to the extent it is determined by a court
of competent jurisdiction that such action or omission was arbitrary and
capricious and contrary to the terms of the Plan.

 

ARTICLE XVI

 

AMENDMENT, TERMINATION AND TAX QUALIFICATION

 

Section 16.1 Amendment and Termination by Charter Financial Corporation

 

The Participating Employers expect to continue the Plan indefinitely, but
specifically reserve the right, in their sole discretion, at any time, by
appropriate action of their respective boards of directors or other authorized
officials, to amend, in whole or in part, any or all of the provisions of the
Plan and to terminate the Plan at any time. Subject to the provisions of section
16.2, no such amendment or termination shall permit any part of the Trust Fund
to be used for or diverted to purposes other than for the exclusive benefit of
Participants, Former Participants, Beneficiaries or other persons entitled to
benefits, and no such amendment or termination shall reduce the accrued benefit
of any Participant, Former Participant, Beneficiary or other person who may be
entitled to benefits, without his consent. In the event of a termination or
partial termination of the Plan, or in the event of a complete discontinuance of
the Participating Employer’s contributions to the Plan, the Accounts of each
affected person shall forthwith become nonforfeitable and shall be payable in
accordance with the provisions of Article XIII.

 

Section 16.2 Amendment or Termination Other Than by Charter Financial
Corporation

 

In the event that a corporation or trade or business other than Charter
Financial Corporation shall adopt this Plan, such corporation or trade or
business shall, by adopting the Plan, empower Charter Financial Corporation, to
amend or terminate the Plan, insofar as it shall cover employees of such
corporation or trade or business, upon the terms and conditions set forth in
section 16.1; provided, however, that any such corporation or trade or business
may, by action of its board of directors or other governing body, amend or
terminate the Plan, insofar as it shall cover employees of such corporation or
trade or business, at different times and in a different manner. In the event of
any such amendment or termination by action of the board of directors or other
governing body of such a corporation or trade or business, a separate plan shall
be deemed to have been established for the employees of such corporation or
trade or business, and the assets of such plan shall be segregated from the
assets of this Plan at the earliest practicable date and shall be dealt with in
accordance with the documents governing such separate plan.

 

Section 16.3 Conformity to Internal Revenue Code.

 

The Participating Employers have established the Plan with the intent that the
Plan and Trust will at all times be qualified under section 401(a) and exempt
under section 501(a) of the Code and with the intent that contributions under
the Plan will be allowed as

 

45



--------------------------------------------------------------------------------

deductions in computing the net income of the Participating Employers for
federal income tax purposes, and the provisions of the Plan and Trust Agreement
shall be construed to effectuate such intentions. Accordingly, notwithstanding
anything to the contrary hereinbefore provided, the Plan and the Trust Agreement
may be amended at any time without prior notice to Participants, Former
Participants, Beneficiaries or any other persons entitled to benefits, if such
amendment is deemed by the Board to be necessary or appropriate to effectuate
such intent.

 

Section 16.4 Contingent Nature of Contributions.

 

(a) All Discretionary Contributions and Loan Repayment Contributions to the Plan
are conditioned upon the issuance by the Internal Revenue Service of a
determination that the Plan and Trust are qualified under section 401(a) of the
Code and exempt under section 501(a) of the Code. If the Participating Employers
apply to the Internal Revenue Service for such a determination within 90 days
after the date on which it files its federal income tax return for its taxable
year that includes the last day of the Plan Year in which the Plan is adopted,
and if the Internal Revenue Service issues a determination that the Plan and
Trust are not so qualified or exempt, all Discretionary Contributions made by
the Participating Employers prior to the date of receipt of such a determination
may, at the election of the Participating Employers, be returned to the
Participating Employers within one year after the date of such determination.

 

(b) All Discretionary Contributions and Loan Repayment Contributions to the Plan
are made upon the condition that such Discretionary Contributions and Loan
Repayment Contributions will be allowed as a deduction in computing the net
income of the Employer for federal income tax purposes. To the extent that any
such deduction is disallowed, the amount disallowed may, at the election of the
Participating Employers, be returned to the Participating Employers within one
year after the deduction is disallowed.

 

(c) Any contribution to the Plan made by the Participating Employers as a result
of a mistake of fact may, at the election of the Participating Employers, be
returned to the Participating Employers within one year after such contribution
is made.

 

ARTICLE XVII

 

SPECIAL RULES FOR TOP HEAVY PLAN YEARS

 

Section 17.1 In General.

 

As of the Determination Date for each Plan Year, the Plan Administrator shall
determine whether the Plan is a Top Heavy Plan in accordance with the provisions
of this Article XVII. If, as of such Determination Date, the Plan is a Top Heavy
Plan, then the Plan Year immediately following such Determination Date shall be
a Top Heavy Plan Year and the special provisions of this Article XVII shall be
in effect; provided, however, that if, as of the Determination Date for the Plan
Year in which the Effective Date occurs, the Plan is a Top Heavy Plan, such Plan
Year shall be a Top Heavy Plan Year, and the provisions of this Article XVII
shall be given retroactive effect for such Plan Year.

 

46



--------------------------------------------------------------------------------

Section 17.2 Definition of Top Heavy Plan.

 

(a) Subject to section 17.2(c), the Plan is a Top Heavy Plan if, as of a
Determination Date: (i) it is not a member of a Required Aggregation Group, and
(ii)(A) the sum of the Cumulative Accrued Benefits of all Key Employees exceeds
60% of (B) the sum of the Cumulative Accrued Benefits of all Employees
(excluding former Key Employees), former Employees (excluding former Key
Employees and other former Employees who have not performed any services for the
Company or any Affiliated Employer during the immediately preceding 5 Plan Years
if the Determination Date is before January 1, 2002 and one Plan Year if the
Determination Date is after December 31, 2001) and their Beneficiaries.

 

(b) Subject to section 17.2(c), the Plan is a Top Heavy Plan if, as of a
Determination Date: (i) the Plan is a member of a Required Aggregation Group,
and (ii)(A) the sum of the Cumulative Accrued Benefits of all Key Employees
under all plans that are members of the Required Aggregation Group exceeds 60%
of (B) the sum of the Cumulative Accrued Benefits of all Employees (excluding
former Key Employees), former Employees (excluding former Key Employees and
other former Employees who have not performed any services for the Company or
any Affiliated Employer during the immediately preceding 5 Plan Years if the
Determination is before January 1, 2002 and one Plan Year if the Determination
Date is after December 31, 2001), and their Beneficiaries under all plans that
are members of the Required Aggregation Group.

 

(c) Notwithstanding sections 17.2(a) and 17.2(b), the Plan is not a Top Heavy
Plan if, as of a Determination Date: (i) the Plan is a member of a Permissible
Aggregation Group, and (ii)(A) the sum of the Cumulative Accrued Benefits of all
Key Employees under all plans that are members of the Permissible Aggregation
Group does not exceed 60% of (B) the sum of the Cumulative Accrued Benefits of
all Employees (excluding former Key Employees), former Employees (excluding
former Key Employees and other former Employees who have not performed any
services for the Company or any Affiliated Employer during the immediately
preceding 5 Plan Years if the Determination Date is before January 1, 2002 and
one Plan Year if the Determination Date is after December 31, 2001), and their
Beneficiaries under all plans that are members of the Permissible Aggregation
Group.

 

Section 17.3 Determination Date.

 

The Determination Date for the Plan Year in which the Effective Date occurs
shall be the last day of such Plan Year, and the Determination Date for each
Plan Year beginning after the Plan Year in which the Effective Date occurs shall
be the last day of the preceding Plan Year. The Determination Date for any other
qualified plan maintained by the Employer for a plan year shall be the last day
of the preceding plan year of each such plan, except that in the case of the
first plan year of such plan, it shall be the last day of such first plan year.

 

Section 17.4 Cumulative Accrued Benefits.

 

(a) An individual’s Cumulative Accrued Benefits under this Plan as of a
Determination Date are equal to the sum of:

 

(i) the balance credited to such individual’s Account under this Plan as of the
most recent Valuation Date preceding the Determination Date;

 

47



--------------------------------------------------------------------------------

(ii) the amount of any Discretionary Contributions or Loan Repayment
Contributions made after such Valuation Date but on or before the Determination
Date; and

 

(iii) the amount of any distributions of such person’s Cumulative Accrued
Benefits under the Plan (including, for Plan Years beginning after December 31,
2001, distributions under terminated plans that would have been included in the
Required Aggregation Group if not terminated) during the 5-year period (for all
distributions for Plan Years beginning before January 1, 2002 and for in-service
distributions for Plan Years beginning after December 31, 2001) or 1-year period
(for all distributions other than in-service distributions for Plan Years
beginning after December 31, 2001) ending on the Determination Date.

 

For purposes of this section 17.4(a), the computation of an individual’s
Cumulative Accrued Benefits, and the extent to which distributions, rollovers
and transfers are taken into account, will be made in accordance with section
416 of the Code and the regulations thereunder.

 

(b) For purposes of this Plan, the term “Cumulative Accrued Benefits” with
respect to any other qualified plan, shall mean the cumulative accrued benefits
determined for purposes of section 416 of the Code under the provisions of such
plans.

 

(c) For purposes of determining the top heavy status of a Required Aggregation
Group or a Permissible Aggregation Group, the Cumulative Accrued Benefits under
this Plan and the Cumulative Accrued Benefits under any other plan shall be
determined as of the Determination Date that falls within the same calendar year
as the Determination Dates for all other members of such Required Aggregation
Group or Permissible Aggregation Group.

 

Section 17.5 Key Employees.

 

(a) For purposes of the Plan, the term Key Employee means any employee or former
employee of the Employer or any Affiliated Employer who is at any time during
the current Plan Year or was at any time during the immediately preceding four
Plan Years:

 

(i) a Five Percent Owner;

 

(ii) a person who would be described in section 1.25 if the number “1%” were
substituted for the number “5%” in section 1.25 and who has an annual Total
Compensation from the Employer and any Affiliated Employer of more than
$150,000;

 

(iii) an Officer of the Employer or any Affiliated Employer who has an annual
Total Compensation greater than 50% of the amount in effect under section
415(b)(1)(A) of the Code for any such Plan Year; or

 

48



--------------------------------------------------------------------------------

(iv) in plan years beginning before January 1, 2002, one of the ten persons
owning the largest interests in the Employer and having an annual Total
Compensation from the Employer or any Affiliated Employer in excess of the
dollar limitation in effect under section 415(c)(1)(A) of the Code for such Plan
Year.

 

(b) For purposes of section 17.5(a):

 

(i) for purposes of section 17.5(a)(iii), in the event the Employer or any
Affiliated Employer has more officers than are considered Officers, the term Key
Employee shall mean those officers, up to the maximum number, with the highest
annual compensation in any one of the five consecutive Plan Years ending on the
Determination Date; and

 

(ii) for purposes of section 17.5(a)(iv), if two or more persons have equal
ownership interests in the Employer, each such person shall be considered as
having a larger ownership interest than any such person with a lower annual
compensation from the Employer or any Affiliated Employer.

 

(c) For purposes of section 17.5(a): (i) a person’s compensation from Affiliated
Employers shall be aggregated, but his ownership interests in Affiliated
Employers shall not be aggregated; (ii) an employee shall only be deemed to be
an officer if he has the power and responsibility of a person who is an officer
within the meaning of section 416 of the Code; and (iii) the term Key Employee
shall also include the Beneficiary of a deceased Key Employee.

 

Section 17.6 Required Aggregation Group.

 

For purposes of this Article XVII, a Required Aggregation Group shall consist of
(a) this Plan; (b) any other qualified plans currently maintained (or previously
maintained and terminated within the five year period ending on the
Determination Date) by the Employer and any Affiliated Employers that cover Key
Employees; and (c) any other qualified plans currently maintained (or previously
maintained and terminated within the five year period ending on the
Determination Date) by the Employer and any Affiliated Employers that cover Key
Employees that are required to be aggregated for purposes of satisfying the
requirements of sections 401(a)(4) or 410(b) of the Code.

 

Section 17.7 Permissible Aggregation Group.

 

For purposes of this Article XVII, a Permissible Aggregation Group shall consist
of (a) the Required Aggregation Group and (b) any other qualified plans
maintained by the Employer and any Affiliated Employers; provided, however, that
the Permissible Aggregation Group must satisfy the requirements of sections
401(a)(4) and 410(b) of the Code.

 

Section 17.8 Special Requirements During Top Heavy Plan Years.

 

Notwithstanding any other provision of the Plan to the contrary, for each Top
Heavy Plan Year, in the case of a Participant (other than a Key Employee) on the
last day of such

 

49



--------------------------------------------------------------------------------

Top Heavy Plan Year who is not also a participant in another qualified plan
which satisfies the minimum contribution and benefit requirements of section 416
of the Code with respect to such Participant, the sum of the Discretionary
Contributions and Loan Repayment Contributions made with respect to such
Participant, when expressed as a percentage of his Total Compensation for such
Top Heavy Plan Year, shall not be less than 3% of such Participant’s Total
Compensation for such Top Heavy Plan Year or, if less, the highest combined
rate, expressed as a percentage of Total Compensation at which Discretionary
Contributions and Loan Repayment Contributions were made on behalf of a Key
Employee for such Top Heavy Plan Year. The Employer shall make an additional
contribution to the Account of each Participant to the extent necessary to
satisfy the foregoing requirement.

 

ARTICLE XVIII

 

MISCELLANEOUS PROVISIONS

 

Section 18.1 Governing Law.

 

The Plan shall be construed, administered and enforced according to the laws of
the State of Georgia without giving effect to the conflict of laws principles
thereof, except to the extent that such laws are preempted by federal law.

 

Section 18.2 No Right to Continued Employment.

 

Neither the establishment of the Plan, nor any provisions of the Plan or of the
Trust Agreement establishing the Trust Fund nor any action of the Plan
Administrator, the Committee or the Trustee, shall be held or construed to
confer upon any Employee any right to a continuation of employment by any
Affiliated Employer. Each Affiliated Employer reserves the right to dismiss any
Employee or otherwise deal with any Employee to the same extent as though the
Plan had not been adopted.

 

Section 18.3 Construction of Language.

 

Wherever appropriate in the Plan, words used in the singular may be read in the
plural, words used in the plural may be read in the singular, and words
importing the masculine gender may be read as referring equally to the feminine
and the neuter. Any reference to an Article or section number shall refer to an
Article or section of the Plan, unless otherwise indicated.

 

Section 18.4 Headings.

 

The headings of Articles and sections are included solely for convenience of
reference. If there is any conflict between such headings and the text of the
Plan, the text shall control.

 

Section 18.5 Merger with Other Plans.

 

The Plan shall not be merged or consolidated with, nor transfer its assets or
liabilities to, any other plan unless each Participant, Former Participant,
Beneficiary and other

 

50



--------------------------------------------------------------------------------

person entitled to benefits, would (if that plan then terminated) receive a
benefit immediately after the merger, consolidation or transfer which is equal
to or greater than the benefit he would have been entitled to receive if the
Plan had terminated immediately before the merger, consolidation or transfer.

 

Section 18.6 Non-alienation of Benefits.

 

(a) Except as provided in section 18.6(b) and (c), the right to receive a
benefit under the Plan shall not be subject in any manner to anticipation,
alienation or assignment, nor shall such right be liable for or subject to
debts, contracts, liabilities or torts. Should any Participant, Former
Participant or other person attempt to anticipate, alienate or assign his
interest in or right to a benefit, or should any person claiming against him
seek to subject such interest or right to legal or equitable process, all the
interest or right of such Participant or Former Participant or other person
entitled to benefits in the Plan shall cease, and in that event such interest or
right shall be held or applied, at the direction of the Plan Administrator, for
or to the benefit of such Participant or Former Participant, or other person or
his spouse, children or other dependents in such manner and in such proportions
as the Plan Administrator may deem proper.

 

(b) This section 18.6 shall not prohibit the Plan Administrator from recognizing
a Domestic Relations Order that is determined to be a Qualified Domestic
Relations Order in accordance with section 18.7.

 

(c) Notwithstanding anything in the Plan to the contrary, a Participant’s,
Former Participant’s or Beneficiary’s Accounts under the Plan may be offset by
any amount such Participant, Former Participant or Beneficiary is required or
ordered to pay to the Plan if:

 

(i) the order or requirement to pay arises: (A) under a judgment issued on or
after August 5, 1997 of conviction for a crime involving the Plan; (B) under a
civil judgment (including a consent order or decree) entered by a court on or
after August 5, 1997 in an action brought in connection with a violation (or
alleged violation) of part 4 of subtitle B of title I of ERISA; or (C) pursuant
to a settlement agreement entered into on or after August 5, 1997 between the
Participant, Former Participant or Beneficiary and one or both of the United
States Department of Labor and the Pension Benefit Guaranty Corporation in
connection with a violation (or alleged violation) of part 4 of subtitle B of
title I of ERISA by a fiduciary or any other person; and

 

(ii) the judgment, order, decree or settlement agreement expressly provides for
the offset of all or part of the amount ordered or required to be paid to the
Plan against the Participant’s, Former Participant’s or Beneficiary’s benefits
under the Plan.

 

Section 18.7 Procedures Involving Domestic Relations Orders.

 

Upon receiving a Domestic Relations Order, the Plan Administrator shall
segregate in a separate account or in an escrow account or separately account
for the amounts payable to any person pursuant to such Domestic Relations Order,
pending a determination

 

51



--------------------------------------------------------------------------------

whether such Domestic Relations Order constitutes a Qualified Domestic Relations
Order, and shall give notice of the receipt of the Domestic Relations Order to
the Participant or Former Participant and each other person affected thereby.
If, within 18 months after receipt of such Domestic Relations Order, the Plan
Administrator, a court of competent jurisdiction or another appropriate
authority determines that such Domestic Relations Order constitutes a Qualified
Domestic Relations Order, the Plan Administrator shall direct the Trustee to pay
the segregated amounts (plus any interest thereon) to the person or persons
entitled thereto under the Qualified Domestic Relations Order. If it is
determined that the Domestic Relations Order is not a Qualified Domestic
Relations Order or if no determination is made within the prescribed 18-month
period, the segregated amounts shall be distributed as though the Domestic
Relations Order had not been received, and any later determination that such
Domestic Relations Order constitutes a Qualified Domestic Relations Order shall
be applied only with respect to benefits that remain undistributed on the date
of such determination. The Plan Administrator shall be authorized to establish
such reasonable administrative procedures as he deems necessary or appropriate
to administer this section 18.7. This section 18.7 shall be construed and
administered so as to comply with the requirements of section 401(a)(13) of the
Code.

 

Section 18.8 Leased Employees.

 

(a) Subject to section 18.8(b), a leased employee shall be treated as an
Employee for purposes of the Plan. For purposes of this section 18.8, the term
“leased employee” means any person (i) who would not, but for the application of
this section 18.8, be an Employee and (ii) who pursuant to an agreement between
an Affiliated Employer and any other person (“leasing organization”) has
performed services for the Affiliated Employer (or for the Affiliated Employer
and related persons determined in accordance with section 414(n)(6) of the
Code), on a substantially full-time basis for a period of at least one year
under the primary direction or control of an Affiliated Employer.

 

(b) For purposes of the Plan:

 

(i) contributions or benefits provided to the leased employee by the leasing
organization which are attributable to services performed for the Employer shall
be treated as provided by the Employer; and

 

(ii) section 18.8(a) shall not apply to a leased employee if:

 

(A) the number of leased employees performing services for the Employer does not
exceed 20% of the number of the Employer’s Employees who are not Highly
Compensated Employees; and

 

(B) such leased employee is covered by a money purchase pension plan providing
(I) a nonintegrated contribution rate of at least 10% of the leased employee’s
compensation; (II) immediate participation; (III) full and immediate vesting;
and (IV) coverage for all of the employees of the leasing organization (other
than employees who perform substantially all of their services for the leasing
organization).

 

52



--------------------------------------------------------------------------------

Section 18.9 Status as an Employee Stock Ownership Plan.

 

It is intended that the Plan constitute an “employee stock ownership plan,” as
defined in section 4975(e)(7) of the Code and section 407(d)(6) of ERISA. The
Plan shall be construed and administered to give effect to such intent.

 

53